UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811- 07121) Exact name of registrant as specified in charter:	Putnam Asset Allocation Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2014 Date of reporting period:	June 30, 2014 Item 1. Schedule of Investments: Putnam Dynamic Asset Allocation Growth Fund The fund's portfolio 6/30/14 (Unaudited) COMMON STOCKS (61.9%) (a) Shares Value Banking (4.9%) Access National Corp. 8,692 $131,771 Australia & New Zealand Banking Group, Ltd. (Australia) 30,586 961,561 Banca Popolare di Milano Scarl (Italy) (NON) 184,046 165,069 Banco Bilbao Vizcaya Argentaria SA (BBVA) (Spain) 85,683 1,092,185 Banco Bradesco SA ADR (Brazil) 38,129 553,633 Banco Espirito Santo SA (Portugal) (NON) (S) 375,242 309,319 Banco Latinoamericano de Exportaciones SA Class E (Panama) 19,345 573,966 Banco Santander SA (Spain) 133,682 1,396,678 Bank Mandiri (Persero) Tbk PT (Indonesia) 634,900 520,827 Bank of Ireland (Ireland) (NON) 930,782 314,806 Bank of Kentucky Financial Corp. 5,162 179,586 Bank of New York Mellon Corp. (The) 152,500 5,715,700 Bank of Queensland, Ltd. (Australia) 34,075 391,677 Bank of Yokohama, Ltd. (The) (Japan) 150,000 863,235 Barclays PLC (United Kingdom) 175,251 638,239 BNP Paribas SA (France) 14,471 981,741 BofI Holding, Inc. (NON) 5,627 413,416 Cardinal Financial Corp. 16,735 308,928 China Construction Bank Corp. (China) 1,109,000 838,504 Citizens & Northern Corp. 10,818 210,843 City National Corp. 32,992 2,499,474 Commonwealth Bank of Australia (Australia) 37,400 2,852,340 Compartamos SAB de CV (Mexico) 177,800 343,444 Credicorp, Ltd. (Peru) 7,178 1,115,964 Credit Agricole SA (France) 91,410 1,289,228 Credit Suisse Group AG (Switzerland) 19,481 557,102 DBS Group Holdings, Ltd. (Singapore) 65,000 873,165 DNB ASA (Norway) 10,046 183,761 Dubai Islamic Bank PJSC (United Arab Emirates) (NON) 550,253 966,329 East West Bancorp, Inc. 6,056 211,899 Erste Group Bank AG (Czech Republic) 24,522 793,112 Farmers Capital Bank Corp. (NON) 7,838 177,060 Financial Institutions, Inc. 11,176 261,742 First Community Bancshares Inc. 10,552 151,210 First NBC Bank Holding Co. (NON) 6,577 220,395 First Niagara Financial Group, Inc. 138,700 1,212,238 FirstMerit Corp. 13,147 259,653 FirstRand, Ltd. (South Africa) 134,636 515,883 Flushing Financial Corp. 11,074 227,571 Grupo Financiero Banorte SAB de CV (Mexico) 176,891 1,265,036 Hang Seng Bank, Ltd. (Hong Kong) 58,500 955,576 Hanmi Financial Corp. 22,158 467,091 Heartland Financial USA, Inc. 7,493 185,302 Heritage Financial Group, Inc. 9,335 185,113 Industrial & Commercial Bank of China, Ltd. (China) 992,000 627,168 Itau Unibanco Holding SA ADR (Preference) (Brazil) 63,290 910,110 Joyo Bank, Ltd. (The) (Japan) 150,000 799,566 JPMorgan Chase & Co. 321,177 18,506,219 Lloyds Banking Group PLC (United Kingdom) (NON) 1,792,063 2,277,200 MainSource Financial Group, Inc. 16,637 286,988 Meta Financial Group, Inc. 6,136 245,440 Metro Bank PLC (acquired 1/15/14, cost $189,830) (Private) (United Kingdom) (F) (RES) (NON) 8,918 190,512 Metropolitan Bank & Trust Co. (Philippines) 199,230 398,916 National Australia Bank, Ltd. (Australia) 31,436 971,683 Natixis (France) 90,653 581,182 OFG Bancorp (Puerto Rico) 9,829 180,952 Pacific Premier Bancorp, Inc. (NON) 10,475 147,593 PacWest Bancorp 8,980 387,667 Peoples Bancorp, Inc. 10,321 272,990 Philippine National Bank (Philippines) (NON) 220,734 457,650 PNC Financial Services Group, Inc. 147,599 13,143,691 Popular, Inc. (Puerto Rico) (NON) 8,754 299,212 Qatar National Bank SAQ (Qatar) (NON) 7,093 318,158 Republic Bancorp, Inc. Class A 6,711 159,185 Resona Holdings, Inc. (Japan) 273,500 1,592,863 Skandinaviska Enskilda Banken AB (Sweden) 78,926 1,054,859 State Street Corp. 112,100 7,539,846 Sumitomo Mitsui Financial Group, Inc. (Japan) 38,300 1,604,513 Swedbank AB Class A (Sweden) 38,047 1,009,037 TSB Banking Group PLC 144A (United Kingdom) (NON) 66,348 319,638 UniCredit SpA (Italy) 182,779 1,530,458 United Community Banks, Inc. (NON) 11,132 182,231 Wells Fargo & Co. 21,882 1,150,118 Westpac Banking Corp. (Australia) 35,093 1,121,121 Basic materials (3.4%) Aceto Corp. 7,668 139,098 Amcor, Ltd. (Australia) 73,403 721,916 Andersons, Inc. (The) 3,907 201,523 Antofagasta PLC (United Kingdom) 48,211 629,538 ArcelorMittal SA (France) 60,935 903,637 Assa Abloy AB Class B (Sweden) 4,595 233,823 Axiall Corp. 10,435 493,262 BASF SE (Germany) 15,078 1,755,556 BHP Billiton PLC (United Kingdom) 30,779 995,297 BHP Billiton, Ltd. (Australia) 39,622 1,341,280 Buzzi Unicem SpA (Italy) 3,757 63,225 Cambrex Corp. (NON) 27,194 562,916 Cemex Latam Holdings SA (Colombia) (NON) 40,541 397,313 Cemex SAB de CV ADR (Mexico) 28,597 378,338 Chemtura Corp. (NON) 27,565 720,273 China National Building Material Co., Ltd. (China) 240,000 211,499 China Singyes Solar Technologies Holdings, Ltd. (China) 170,000 286,463 Compagnie de Saint-Gobain (France) 3,217 181,510 Domtar Corp. (Canada) 4,278 183,312 Dow Chemical Co. (The) 227,300 11,696,858 EMS-Chemie Holding AG (Switzerland) 1,812 723,329 Fortescue Metals Group, Ltd. (Australia) 28,942 118,715 Glencore Xstrata PLC (United Kingdom) 239,232 1,332,872 Glencore Xstrata PLC (United Kingdom) 57,658 321,497 Hi-Crush Partners LP (Units) 8,618 564,996 Hitachi Metals, Ltd. (Japan) 119,000 1,801,945 Holcim, Ltd. (Switzerland) 10,187 895,441 Horsehead Holding Corp. (NON) 29,079 530,983 Innophos Holdings, Inc. 5,941 342,023 Innospec, Inc. 7,381 318,638 KapStone Paper and Packaging Corp. (NON) 13,330 441,623 Koninklijke Boskalis Westminster NV (Netherlands) 16,035 919,658 Kraton Performance Polymers, Inc. (NON) 8,023 179,635 L.B. Foster Co. Class A 5,889 318,713 Landec Corp. (NON) 48,641 607,526 LG Chemical, Ltd. (South Korea) 2,701 790,172 Limoneira Co. 5,054 111,036 LSB Industries, Inc. (NON) 12,930 538,793 LyondellBasell Industries NV Class A 72,198 7,050,135 Mexichem SAB de CV (Mexico) 70,295 291,182 Minerals Technologies, Inc. 3,285 215,430 Mining and Metallurgical Co. GMK Norilsk Nickel OJSC ADR (Russia) 19,533 386,949 Monsanto Co. 2,300 286,902 Mota-Engil Africa (Rights) (Portugal) (F) (NON) 98,989 50,830 Mota-Engil SGPS SA (Portugal) 118,499 928,131 NN, Inc. 21,895 560,074 Olin Corp. 12,380 333,270 OM Group, Inc. 7,169 232,491 Packaging Corp. of America 17,300 1,236,777 PTT Global Chemical PCL (Thailand) 161,800 336,512 Rayonier Advanced Materials, Inc. (NON) 7,400 286,750 Reliance Steel & Aluminum Co. 14,500 1,068,795 Rio Tinto PLC (United Kingdom) 16,025 852,512 S&W Seed Co. (NON) (S) 18,314 118,858 Sherwin-Williams Co. (The) 32,800 6,786,648 Siam Cement PCL (The) NVDR (Thailand) 26,600 370,458 Solvay SA (Belgium) 2,158 371,437 Sumitomo Metal Mining Co., Ltd. (Japan) 54,000 876,857 Sung Kwang Bend Co., Ltd. (South Korea) 13,823 276,651 Syngenta AG (Switzerland) 2,804 1,044,386 Trex Co., Inc. (NON) 11,362 327,453 Tronox, Ltd. Class A 10,959 294,797 U.S. Silica Holdings, Inc. 15,846 878,502 UPL, Ltd. (India) 52,470 297,878 UPM-Kymmene OYJ (Finland) 54,382 929,327 Vale SA ADR (Brazil) 17,636 233,324 Vale SA ADR (Preference) (Brazil) 12,085 143,812 Veidekke ASA (Norway) 19,097 214,823 voestalpine AG (Austria) 30,701 1,461,062 Wacker Chemie AG (Germany) 1,172 135,334 Wendel SA (France) 7,075 1,013,344 Zep, Inc. 16,454 290,578 Capital goods (4.7%) ABB, Ltd. (Switzerland) 47,961 1,104,379 Airbus Group NV (France) 15,312 1,026,112 Alfa Laval AB (Sweden) 50,083 1,290,762 Alliant Techsystems, Inc. 4,094 548,268 Alstom SA (France) 3,547 129,315 Altra Industrial Motion Corp. 15,876 577,728 Astronics Corp. (NON) 4,201 237,146 AviChina Industry & Technology Co., Ltd. (China) 344,000 194,405 AZZ, Inc. 7,336 338,043 Ball Corp. 26,200 1,642,216 Canadian Solar, Inc. (Canada) (NON) 6,754 211,130 Canon, Inc. (Japan) 50 1,627 Caterpillar, Inc. 55,200 5,998,584 Chase Corp. 8,822 301,183 China Railway Group, Ltd. (China) 888,000 434,238 Coway Co., Ltd. (South Korea) 10,413 871,695 Crown Holdings, Inc. (NON) 128,300 6,384,208 Cummins, Inc. 43,152 6,657,922 Daikin Industries, Ltd. (Japan) 4,400 277,625 Douglas Dynamics, Inc. 14,173 249,728 DXP Enterprises, Inc. (NON) 2,974 224,656 Embraer SA ADR (Brazil) 12,532 456,541 Faurecia (France) 7,041 265,713 Franklin Electric Co., Inc. 6,837 275,736 Gaztransport Et Technigaz SA (France) 3,094 201,705 Generac Holdings, Inc. (NON) 9,197 448,262 Greenbrier Cos., Inc. (The) (NON) 19,735 1,136,736 HD Supply Holdings, Inc. (NON) 7,926 225,019 HEICO Corp. 1,873 97,284 Hitachi, Ltd. (Japan) 17,000 124,515 Hota Industrial Manufacturing Co., Ltd. (Taiwan) 189,000 335,488 Hyster-Yale Materials Holdings, Inc. 3,282 290,588 Hyundai Mobis Co., Ltd. (South Korea) 2,287 641,933 IDEX Corp. 31,500 2,543,310 IHI Corp. (Japan) 208,000 969,113 II-VI, Inc. (NON) 26,075 377,045 IMI PLC (United Kingdom) 47,678 1,213,334 Ingersoll-Rand PLC 43,100 2,694,181 JGC Corp. (Japan) 29,000 881,121 Joy Global, Inc. 38,200 2,352,356 Kadant, Inc. 8,966 344,743 Kangda International Environmental Co., Ltd. 144A (China) (NON) 164,000 59,249 Leggett & Platt, Inc. 49,600 1,700,288 Lextar Electronics Corp. (Taiwan) 316,000 319,620 Miller Industries, Inc. 10,911 224,548 MSA Safety, Inc. 3,631 208,710 Northrop Grumman Corp. 61,400 7,345,282 NSK, Ltd. (Japan) 25,000 325,009 Orbital Sciences Corp. (NON) 16,418 485,152 OSRAM Licht AG (Germany) (NON) 13,616 686,766 Polypore International, Inc. (NON) 2,238 106,820 Raytheon Co. 118,379 10,920,463 Rheinmetall AG (Germany) 4,435 313,966 Roper Industries, Inc. 44,500 6,497,445 Safran SA (France) 9,443 618,262 Schneider Electric SA (France) 1,668 157,025 Singapore Technologies Engineering, Ltd. (Singapore) 281,000 856,364 SMC Corp. (Japan) 500 133,804 Sound Global, Ltd. (China) (NON) (S) 401,000 376,144 Standard Motor Products, Inc. 15,482 691,581 Standex International Corp. 4,240 315,795 Stoneridge, Inc. (NON) 24,331 260,828 Tenneco, Inc. (NON) 3,928 258,070 THK Co., Ltd. (Japan) 33,900 799,104 Tower International, Inc. (NON) 17,564 647,058 TriMas Corp. (NON) 20,570 784,334 Trinseo SA (NON) 4,205 87,464 Vinci SA (France) 29,319 2,192,000 WABCO Holdings, Inc. (NON) 57,200 6,110,104 Zodiac Aerospace (France) 18,505 626,378 Communication services (2.4%) Allot Communications, Ltd. (Israel) (NON) 8,154 106,410 Arris Group, Inc. (NON) 4,848 157,705 Aruba Networks, Inc. (NON) 5,302 92,891 BT Group PLC (United Kingdom) 209,882 1,382,530 CalAmp Corp. (NON) 15,711 340,300 Com Hem Holding AB (Sweden) (NON) 20,088 189,409 Comcast Corp. Class A 249,831 13,410,928 Deutsche Telekom AG (Germany) 67,902 1,190,121 EchoStar Corp. Class A (NON) 21,818 1,155,045 Frontier Communications Corp. 58,220 340,005 HSN, Inc. 2,542 150,588 IDT Corp. Class B 9,009 156,937 Inteliquent, Inc. 13,175 182,737 Iridium Communications, Inc. (NON) 23,452 198,404 KDDI Corp. (Japan) 2,600 158,584 Liberty Global PLC Ser. C (United Kingdom) 4,600 194,626 Loral Space & Communications, Inc. (NON) 4,297 312,349 MTN Group, Ltd. (South Africa) 48,270 1,016,643 NTT DoCoMo, Inc. (Japan) 55,800 954,006 Numericable Group SA (France) (NON) (S) 3,169 188,760 Orange (France) 59,885 945,056 Quebecor, Inc. Class B (Canada) 10,000 241,976 Ruckus Wireless, Inc. (NON) 13,719 163,393 ShoreTel, Inc. (NON) 14,715 95,942 Tele2 AB Class B (Sweden) 31,760 374,092 Telecom Corp. of New Zealand, Ltd. (New Zealand) 82,093 192,629 Telecom Italia SpA RSP (Italy) 429,821 424,642 Telefonica SA (Spain) 56,794 973,656 Telenor ASA (Norway) 36,984 842,320 Telstra Corp., Ltd. (Australia) 265,152 1,302,630 Ubiquiti Networks, Inc. (NON) (S) 8,639 390,396 USA Mobility, Inc. 12,661 194,979 Verizon Communications, Inc. 326,215 15,961,700 Vodafone Group PLC (United Kingdom) 290,130 968,230 Ziggo NV (Netherlands) 7,938 367,063 Conglomerates (0.8%) AMETEK, Inc. 65,454 3,421,935 Danaher Corp. 99,954 7,869,378 Exor SpA (Italy) 14,495 595,242 Marubeni Corp. (Japan) 45,000 329,155 Mitsubishi Corp. (Japan) 27,800 578,200 Siemens AG (Germany) 22,160 2,926,649 Vivendi SA (France) 6,387 156,286 Consumer cyclicals (7.4%) Adidas AG (Germany) 6,867 695,539 ADT Corp. (The) 64,041 2,237,593 ANN, Inc. (NON) 11,763 483,930 Ascena Retail Group, Inc. (NON) 10,190 174,249 Ascent Capital Group, Inc. Class A (NON) 1,266 83,569 Atresmedia Corporacion de Medios de Comunicacion SA (Spain) 31,759 454,880 Babcock International Group PLC (United Kingdom) 46,302 920,783 Baoxin Auto Group, Ltd. (China) 341,500 288,167 Bayerische Motoren Werke (BMW) AG (Germany) 8,612 1,092,213 Big Lots, Inc. (NON) 10,308 471,076 Blyth, Inc. (S) 7,753 60,318 Brown Shoe Co., Inc. 6,151 175,980 Bureau Veritas SA (France) 26,885 746,212 CaesarStone Sdot-Yam, Ltd. (Israel) 3,546 174,038 Carmike Cinemas, Inc. (NON) 5,787 203,297 Century Casinos, Inc. (NON) 22,717 131,531 China ZhengTong Auto Services Holdings, Ltd. (China) 1,073,000 600,849 CJ CGV Co., Ltd. (South Korea) 8,038 383,708 Compagnie Financiere Richemont SA (Switzerland) 13,025 1,366,685 Compagnie Financiere Richemont SA ADR (Switzerland) 21,335 224,424 Compass Group PLC (United Kingdom) 93,801 1,632,600 Continental AG (Germany) 9,192 2,129,025 Conversant, Inc. (NON) 12,149 308,585 Cooper Tire & Rubber Co. 17,662 529,860 Corporate Executive Board Co. (The) 2,597 177,167 Crocs, Inc. (NON) 5,595 84,093 Daimler AG (Registered Shares) (Germany) 8,192 767,264 Dalata Hotel Group, Ltd. (Ireland) (NON) 32,925 135,054 Deckers Outdoor Corp. (NON) 9,018 778,524 Deluxe Corp. 15,109 885,085 Demand Media, Inc. (NON) 15,158 73,062 Denso Corp. (Japan) 14,100 672,953 Destination Maternity Corp. 17,039 387,978 Ennis, Inc. 13,395 204,408 Expedia, Inc. 29,298 2,307,510 Experian PLC (United Kingdom) 55,309 935,199 First Cash Financial Services, Inc. (Mexico) (NON) 5,400 310,986 Fuji Heavy Industries, Ltd. (Japan) 59,300 1,641,938 G&K Services, Inc. Class A 5,587 290,915 GameStop Corp. Class A 43,700 1,768,539 Gap, Inc. (The) 65,600 2,726,992 General Motors Co. 60,800 2,207,040 Genesco, Inc. (NON) 4,238 348,067 Global Mediacom Tbk PT (Indonesia) 4,119,500 738,417 Grana y Montero SA ADR (Peru) 10,318 186,137 Grand Korea Leisure Co., Ltd. (South Korea) 9,930 408,270 Green Dot Corp. Class A (NON) 9,175 174,142 Haier Electronics Group Co., Ltd. (China) 54,000 141,089 Hana Tour Service, Inc. (South Korea) 3,447 230,981 Hanesbrands, Inc. 27,800 2,736,632 Harbinger Group, Inc. (NON) 43,855 556,959 Harley-Davidson, Inc. 70,700 4,938,395 Hilton Worldwide Holdings, Inc. (NON) 234,800 5,470,840 Hino Motors, Ltd. (Japan) 69,000 950,151 Home Depot, Inc. (The) 149,781 12,126,270 Home Inns & Hotels Management, Inc. ADR (China) (NON) 10,585 362,325 Hyundai Motor Co. (South Korea) 4,064 921,811 ITV PLC (United Kingdom) 380,752 1,161,185 KAR Auction Services, Inc. 25,950 827,027 Kimberly-Clark Corp. 115,400 12,834,788 Kingfisher PLC (United Kingdom) 28,358 174,229 Kolao Holdings (South Korea) 13,471 305,554 La-Z-Boy, Inc. 6,350 147,130 Lenta, Ltd. 144A GDR (Russia) (NON) 39,942 515,252 Lions Gate Entertainment Corp. 16,055 458,852 Lowe's Cos., Inc. 141,027 6,767,886 Lumber Liquidators Holdings, Inc. (NON) 1,566 118,938 Luxottica Group SpA (Italy) 4,203 243,271 Macy's, Inc. 76,303 4,427,100 Magazine Luiza SA (Brazil) 88,000 366,019 Marcus Corp. 19,455 355,054 MasterCard, Inc. Class A 9,100 668,577 MAXIMUS, Inc. 3,557 153,022 Mediaset SpA (Italy) (NON) 56,346 274,670 Melco Crown Entertainment, Ltd. ADR (Hong Kong) 17,857 637,673 MGM China Holdings, Ltd. (Hong Kong) 300,000 1,041,237 Moncler SpA (Italy) 4,450 73,791 Namco Bandai Holdings, Inc. (Japan) 64,200 1,503,207 Naspers, Ltd. Class N (South Africa) 5,677 668,322 National CineMedia, Inc. 22,750 398,353 Next PLC (United Kingdom) 17,554 1,945,214 Nissan Motor Co., Ltd. (Japan) 38,900 369,013 Nu Skin Enterprises, Inc. Class A 2,563 189,559 Omnicom Group, Inc. 62,600 4,458,372 Panasonic Corp. (Japan) 130,000 1,583,535 Paradise Entertainment, Ltd. (Hong Kong) (NON) 432,000 283,712 Penn National Gaming, Inc. (NON) 30,824 374,203 Pitney Bowes, Inc. 13,538 373,920 Priceline Group, Inc. (The) (NON) 3,061 3,682,383 Puregold Price Club, Inc. (Philippines) 610,500 607,003 Randstad Holding NV (Netherlands) 6,061 328,570 Remy International, Inc. 9,053 211,388 Renault SA (France) 11,914 1,077,203 Scripps Networks Interactive Class A 30,200 2,450,428 Sega Sammy Holdings, Inc. (Japan) 21,600 424,943 Select Comfort Corp. (NON) 12,659 261,535 Serco Group PLC (United Kingdom) 38,106 238,359 Sinclair Broadcast Group, Inc. Class A 5,990 208,153 SJM Holdings, Ltd. (Hong Kong) 279,000 699,084 Sonic Automotive, Inc. Class A 14,808 395,077 Sotheby's Class A 10,428 437,872 Sports Direct International PLC (United Kingdom) (NON) 22,621 273,511 Steven Madden, Ltd. (NON) 4,756 163,131 Sun TV Network, Ltd. (India) 84,127 641,950 Suzuki Motor Corp. (Japan) 49,000 1,534,742 Swatch Group AG (The) (Switzerland) 1,344 811,583 Thomas Cook Group PLC (United Kingdom) (NON) 123,704 282,629 TiVo, Inc. (NON) 60,075 775,568 Toyota Motor Corp. (Japan) 39,200 2,354,206 TUI Travel PLC (United Kingdom) 88,490 602,738 TVN SA (Poland) 46,345 236,540 Vail Resorts, Inc. 1,969 151,967 Valeo SA (France) 10,033 1,347,579 Valid Solucoes e Servicos de Seguranca em Meios de Pagamento e Identificacao SA (Brazil) 25,694 445,153 Viacom, Inc. Class B 89,200 7,736,316 VOXX International Corp. (NON) 28,784 270,857 WH Smith PLC (United Kingdom) 7,845 143,657 Wirecard AG (Germany) 3,808 164,407 World Fuel Services Corp. 11,104 546,650 WPP PLC (United Kingdom) 36,716 800,528 Wyndham Worldwide Corp. 33,247 2,517,463 Consumer finance (1.3%) Discover Financial Services 133,700 8,286,726 Encore Capital Group, Inc. (NON) 11,368 516,335 Federal Agricultural Mortgage Corp. Class C 7,828 243,294 Housing Development Finance Corp., Ltd. (HDFC) (India) 41,427 683,654 MicroFinancial, Inc. 12,493 96,571 Nelnet, Inc. Class A 10,053 416,496 Ocwen Financial Corp. (NON) 5,961 221,153 Performant Financial Corp. (NON) 21,472 216,867 PHH Corp. (NON) 9,005 206,935 Portfolio Recovery Associates, Inc. (NON) 10,913 649,651 Santander Consumer USA Holdings, Inc. 47,700 927,288 Visa, Inc. Class A 53,300 11,230,843 Consumer staples (4.8%) Anheuser-Busch InBev NV (Belgium) 20,560 2,362,021 Associated British Foods PLC (United Kingdom) 31,489 1,643,114 Barrett Business Services, Inc. 4,223 198,481 Barry Callebaut AG (Switzerland) 285 387,263 Beacon Roofing Supply, Inc. (NON) 2,307 76,408 Bigfoot GmbH (acquired 8/2/13, cost $43,964) (Private) (Brazil) (F) (RES) (NON) 2 29,467 Blue Nile, Inc. (NON) 3,873 108,444 Boulder Brands, Inc. (NON) 4,923 69,808 Bright Horizons Family Solutions, Inc. (NON) 7,971 342,275 British American Tobacco (BAT) PLC (United Kingdom) 19,505 1,160,986 Calbee, Inc. (Japan) 41,600 1,147,331 Carrefour SA (France) 28,341 1,045,470 Chaoda Modern Agriculture Holdings, Ltd. (China) (F) (NON) 72,000 4,645 Chegg, Inc. (NON) 24,704 173,916 Cia Brasileira de Distribuicao Grupo Pao de Acucar ADR (Preference) (Brazil) 14,346 664,650 Colgate-Palmolive Co. 34,300 2,338,574 Core-Mark Holding Co., Inc. 8,902 406,198 Coty, Inc. Class A 25,959 444,678 CVS Caremark Corp. 192,638 14,519,126 Daesang Corp. (South Korea) 6,115 277,707 Diageo PLC (United Kingdom) 27,409 875,299 Distribuidora Internacional de Alimentacion SA (Spain) 80,247 738,848 Dr. Pepper Snapple Group, Inc. 107,300 6,285,634 Estacio Participacoes SA (Brazil) 41,300 546,741 Fourlis Holdings SA (Greece) (NON) 44,022 321,289 Genuine Parts Co. 55,200 4,846,560 Geo Group, Inc. (The) (R) 3,715 132,737 Grand Canyon Education, Inc. (NON) 2,798 128,624 Grape King Bio, Ltd. (Taiwan) 70,000 316,498 Heineken Holding NV (Netherlands) 14,024 922,035 Henkel AG & Co. KGaA (Preference) (Germany) 5,637 651,694 ITOCHU Corp. (Japan) 10,700 137,414 ITT Educational Services, Inc. (NON) (S) 28,049 468,138 Japan Tobacco, Inc. (Japan) 31,400 1,144,664 JBS SA (Brazil) 139,322 479,225 Kao Corp. (Japan) 28,400 1,117,722 Kerry Group PLC Class A (Ireland) 9,352 702,392 Kforce, Inc. 17,972 389,094 Koninklijke Ahold NV (Netherlands) 65,669 1,232,811 Korn/Ferry International (NON) 9,711 285,212 Krispy Kreme Doughnuts, Inc. (NON) 13,060 208,699 Kroton Educacional SA (Brazil) 13,499 378,546 L'Oreal SA (France) 5,290 911,607 Magnit OJSC (Russia) 1,526 397,046 ManpowerGroup, Inc. 52,200 4,429,170 MEIJI Holdings Co., Ltd. (Japan) 15,200 1,006,782 Mondelez International, Inc. Class A 257,100 9,669,531 MWI Veterinary Supply, Inc. (NON) 2,182 309,822 NACCO Industries, Inc. Class A 1,641 83,035 Nestle SA (Switzerland) 51,988 4,027,487 New Oriental Education & Technology Group, Inc. ADR (China) 11,900 316,183 Nutraceutical International Corp. (NON) 6,285 149,960 On Assignment, Inc. (NON) 14,573 518,362 Overstock.com, Inc. (NON) 3,526 55,605 Papa John's International, Inc. 8,893 376,974 Philip Morris International, Inc. 144,400 12,174,364 Popeyes Louisiana Kitchen, Inc. (NON) 7,134 311,827 Reckitt Benckiser Group PLC (United Kingdom) 9,661 843,226 Red Robin Gourmet Burgers, Inc. (NON) 2,454 174,725 RetailMeNot, Inc. (NON) 9,686 257,744 SABMiller PLC (United Kingdom) 13,402 777,078 Seven & I Holdings Co., Ltd. (Japan) 3,400 143,243 Shutterfly, Inc. (NON) 1,972 84,914 SpartanNash Co. 8,935 187,724 TrueBlue, Inc. (NON) 35,945 991,004 Ulker Biskuvi Sanayi AS (Turkey) 32,891 275,567 Unilever NV ADR (Netherlands) 21,290 931,565 Unilever PLC (United Kingdom) 16,516 749,318 United Natural Foods, Inc. (NON) 2,718 176,942 USANA Health Sciences, Inc. (NON) 2,202 172,064 WM Morrison Supermarkets PLC (United Kingdom) 16,466 51,682 Wolseley PLC (United Kingdom) 4,068 222,992 Woolworths, Ltd. (Australia) 16,521 548,674 Zalando AG (acquired 9/30/13, cost $89,678) (Private) (Germany) (F) (RES) (NON) 4 89,423 Energy (5.1%) Aker Solutions ASA (Norway) 10,164 176,640 AMEC PLC (United Kingdom) 56,594 1,176,788 Baker Hughes, Inc. 67,200 5,003,040 Beijing Jingneng Clean Energy Co., Ltd. (China) 322,000 143,750 BG Group PLC (United Kingdom) 65,560 1,385,662 BP PLC (United Kingdom) 290,647 2,561,181 Cabot Oil & Gas Corp. 67,400 2,301,036 Callon Petroleum Co. (NON) 53,961 628,646 China Petroleum & Chemical Corp. (China) 484,000 461,494 Delek US Holdings, Inc. 18,297 516,524 Dril-Quip, Inc. (NON) 9,400 1,026,856 EnCana Corp. (Canada) 16,300 386,171 EOG Resources, Inc. 76,400 8,928,104 Exxon Mobil Corp. 159,135 16,021,712 Ezion Holdings, Ltd. (Singapore) 464,400 774,683 FutureFuel Corp. 28,875 479,036 Genel Energy PLC (United Kingdom) (NON) 11,443 198,773 Gulfport Energy Corp. (NON) 3,450 216,660 Halliburton Co. 107,000 7,598,070 Key Energy Services, Inc. (NON) 40,807 372,976 Kodiak Oil & Gas Corp. (NON) 21,210 308,606 Lone Pine Resources Canada, Ltd. (Canada) (F) (NON) 12,473 1,247 Lone Pine Resources, Inc. Class A (Canada) (F) (NON) 12,473 1,247 Lukoil OAO ADR (Russia) 19,310 1,153,000 Oceaneering International, Inc. 20,164 1,575,413 Oil & Natural Gas Corp., Ltd. (India) 81,018 572,292 Oil States International, Inc. (NON) 11,900 762,671 Petroleo Brasileiro SA ADR (Preference) (Brazil) 23,838 372,826 Rosetta Resources, Inc. (NON) 3,961 217,261 Rosneft OAO GDR (Russia) 55,487 405,887 Royal Dutch Shell PLC Class A (United Kingdom) 55,671 2,304,234 Royal Dutch Shell PLC Class A (United Kingdom) 29,652 1,227,819 Royal Dutch Shell PLC Class B (United Kingdom) 42,981 1,870,204 Schlumberger, Ltd. 155,537 18,345,589 SPT Energy Group, Inc. (China) 1,064,000 560,116 Statoil ASA (Norway) 56,927 1,748,502 Stone Energy Corp. (NON) 10,218 478,100 Suncor Energy, Inc. (Canada) 12,000 511,691 Superior Energy Services, Inc. 173,900 6,284,746 Total SA (France) 30,928 2,235,218 Unit Corp. (NON) 4,877 335,684 Vaalco Energy, Inc. (NON) 28,509 206,120 W&T Offshore, Inc. 8,894 145,595 Woodside Petroleum, Ltd. (Australia) 22,752 881,115 WPX Energy, Inc. (NON) 123,200 2,945,712 Financial (0.6%) Carlyle Group LP (The) 7,009 238,026 Credit Acceptance Corp. (NON) 2,069 254,694 Eurazeo SA (France) 1,203 100,072 HSBC Holdings PLC (United Kingdom) 286,311 2,905,166 KKR & Co. LP 9,700 236,001 Mitsubishi UFJ Financial Group (MUFG), Inc. (Japan) 184,500 1,130,986 Morgan Stanley 188,600 6,097,438 WageWorks, Inc. (NON) 6,665 321,320 Health care (7.8%) AbbVie, Inc. 146,300 8,257,172 ACADIA Pharmaceuticals, Inc. (NON) 7,678 173,446 Accuray, Inc. (NON) (S) 20,943 184,298 Actavis PLC (NON) 1,800 401,490 Actelion, Ltd. (Switzerland) 17,351 2,195,289 Aegerion Pharmaceuticals, Inc. (NON) 6,015 193,021 Aetna, Inc. 86,400 7,005,312 Alere, Inc. (NON) 11,714 438,338 Align Technology, Inc. (NON) 3,606 202,080 Alkermes PLC (NON) 6,406 322,414 AMAG Pharmaceuticals, Inc. (NON) 1,480 30,666 Amedisys, Inc. (NON) 9,851 164,906 AmSurg Corp. (NON) 7,237 329,790 Antares Pharma, Inc. (NON) (S) 37,701 100,662 Ariad Pharmaceuticals, Inc. (NON) (S) 45,921 292,517 Array BioPharma, Inc. (NON) 21,612 98,551 Asaleo Care, Ltd. (Australia) (NON) 122,845 194,026 Aspen Pharmacare Holdings, Ltd. (South Africa) 11,735 329,805 Astellas Pharma, Inc. (Japan) 61,300 805,393 AstraZeneca PLC (United Kingdom) 37,084 2,754,722 AtriCure, Inc. (NON) 9,439 173,489 Auxilium Pharmaceuticals, Inc. (NON) (S) 7,496 150,370 Bayer AG (Germany) 17,702 2,500,289 Biospecifics Technologies Corp. (NON) 4,031 108,676 Cardinal Health, Inc. 78,500 5,381,960 Celgene Corp. (NON) 96,336 8,273,336 Celldex Therapeutics, Inc. (NON) 3,110 50,755 Centene Corp. (NON) 2,047 154,774 Charles River Laboratories International, Inc. (NON) 21,100 1,129,272 Chemed Corp. 7,855 736,171 Coloplast A/S Class B (Denmark) 19,968 1,805,788 Community Health Systems, Inc. (NON) 10,664 483,826 Computer Programs & Systems, Inc. 1,744 110,918 Conatus Pharmaceuticals, Inc. (NON) (S) 3,065 27,922 Conmed Corp. 14,609 644,987 Cubist Pharmaceuticals, Inc. (NON) 9,463 660,707 Cyberonics, Inc. (NON) 1,344 83,946 DexCom, Inc. (NON) 4,198 166,493 Eli Lilly & Co. 69,747 4,336,171 Enanta Pharmaceuticals, Inc. (NON) 2,990 128,779 Gilead Sciences, Inc. (NON) 44,100 3,656,331 GlaxoSmithKline PLC (United Kingdom) 79,727 2,133,996 Glenmark Pharmaceuticals, Ltd. (India) 44,308 419,985 Globus Medical, Inc. Class A (NON) 9,250 221,260 Greatbatch, Inc. (NON) 17,917 879,008 Grifols SA ADR (Spain) 9,805 431,910 Hanger, Inc. (NON) 11,512 362,052 Health Net, Inc. (NON) 25,393 1,054,825 HealthSouth Corp. 2,408 86,375 Henry Schein, Inc. (NON) 30,600 3,631,302 Hill-Rom Holdings, Inc. 10,439 433,323 Hisamitsu Pharmaceutical Co., Inc. (Japan) 12,700 567,899 Impax Laboratories, Inc. (NON) 13,707 411,073 Insulet Corp. (NON) 6,584 261,187 Insys Therapeutics, Inc. (NON) (S) 12,822 400,431 InterMune, Inc. (NON) 10,600 467,990 Intuitive Surgical, Inc. (NON) 8,700 3,582,660 Isis Pharmaceuticals, Inc. (NON) 3,371 116,131 Jazz Pharmaceuticals PLC (NON) 12,552 1,845,270 Johnson & Johnson 178,282 18,651,863 Kindred Healthcare, Inc. 13,660 315,546 McKesson Corp. 50,851 9,468,965 MedAssets, Inc. (NON) 19,231 439,236 Medicines Co. (The) (NON) 15,223 442,380 Medidata Solutions, Inc. (NON) 3,182 136,221 Merck & Co., Inc. 7,771 449,552 Merrimack Pharmaceuticals, Inc. (NON) (S) 31,630 230,583 Mettler-Toledo International, Inc. (NON) 5,200 1,316,536 Microport Scientific Corp. (China) 347,000 223,859 Myriad Genetics, Inc. (NON) (S) 24,700 961,324 Nanosphere, Inc. (NON) 51,327 81,097 Nektar Therapeutics (NON) 14,881 190,774 NewLink Genetics Corp. (NON) 2,789 74,048 Novartis AG (Switzerland) 20,421 1,849,128 Novo Nordisk A/S Class B (Denmark) 27,521 1,266,658 NPS Pharmaceuticals, Inc. (NON) 7,384 244,041 NxStage Medical, Inc. (NON) 9,968 143,240 Omega Healthcare Investors, Inc. (R) 5,838 215,189 OraSure Technologies, Inc. (NON) 75,963 654,041 Pfizer, Inc. 455,581 13,521,644 Prestige Brands Holdings, Inc. (NON) 10,930 370,418 Providence Service Corp. (The) (NON) 11,845 433,409 Questcor Pharmaceuticals, Inc. 3,314 306,512 Receptos, Inc. (NON) 4,190 178,494 Repligen Corp. (NON) 10,167 231,706 Retrophin, Inc. (NON) 8,864 104,063 Roche Holding AG-Genusschein (Switzerland) 8,478 2,528,677 Sanofi (France) 28,559 3,033,832 Sequenom, Inc. (NON) (S) 33,416 129,320 Shire PLC (United Kingdom) 18,351 1,435,250 SIGA Technologies, Inc. (NON) (S) 46,940 132,371 Spectranetics Corp. (The) (NON) 7,401 169,335 STAAR Surgical Co. (NON) 26,454 444,427 Steris Corp. 4,651 248,735 Sucampo Pharmaceuticals, Inc. Class A (NON) 14,670 101,223 Sunesis Pharmaceuticals, Inc. (NON) 12,951 84,441 Suzuken Co., Ltd. (Japan) 10,200 379,586 Takeda Pharmaceutical Co., Ltd. (Japan) 9,800 454,570 TESARO, Inc. (NON) 4,150 129,107 Thoratec Corp. (NON) 3,873 135,013 Threshold Pharmaceuticals, Inc. (NON) 24,106 95,460 Trevena, Inc. (NON) 12,026 67,947 Trinity Biotech PLC ADR (Ireland) 8,158 187,879 Triple-S Management Corp. Class B (Puerto Rico) (NON) 5,672 101,699 United Therapeutics Corp. (NON) 37,100 3,282,979 WellCare Health Plans, Inc. (NON) 9,110 680,153 WellPoint, Inc. 68,700 7,392,807 WuXi pharmaTech Cayman, Inc. ADR (China) (NON) 11,960 393,006 Insurance (2.5%) ACE, Ltd. 3,396 352,165 Admiral Group PLC (United Kingdom) 9,725 257,806 Ageas (Belgium) 27,435 1,094,507 AIA Group, Ltd. (Hong Kong) 417,600 2,098,668 Alleghany Corp. (NON) 7,600 3,329,712 Allianz SE (Germany) 9,994 1,665,439 Allied World Assurance Co. Holdings AG 16,734 636,227 American Equity Investment Life Holding Co. 20,215 497,289 American International Group, Inc. 8,200 447,556 Amtrust Financial Services, Inc. 10,792 451,214 Aon PLC 99,542 8,967,739 Assicurazioni Generali SpA (Italy) 58,508 1,282,641 AXA SA (France) 48,674 1,163,364 BB Seguridade Participacoes SA (Brazil) 26,400 387,606 Berkshire Hathaway, Inc. Class B (NON) 7,168 907,182 Cathay Financial Holding Co., Ltd. (Taiwan) 418,599 654,017 Challenger, Ltd. (Australia) 100,981 708,437 China Life Insurance Co., Ltd. Class H (China) 258,000 675,759 China Pacific Insurance (Group) Co., Ltd. (China) 147,600 520,858 Chubb Corp. (The) 73,100 6,737,627 CNO Financial Group, Inc. 21,659 385,530 Genworth Financial, Inc. Class A (NON) 66,435 1,155,969 ING Groep NV GDR (Netherlands) (NON) 66,172 929,652 Insurance Australia Group, Ltd. (Australia) 223,055 1,228,325 Intact Financial Corp. (Canada) 2,700 186,182 Legal & General Group PLC (United Kingdom) 262,070 1,010,934 Liberty Holdings, Ltd. (South Africa) 31,681 387,262 Maiden Holdings, Ltd. (Bermuda) 18,526 223,979 Meritz Fire & Marine Insurance Co., Ltd. (South Korea) 20,250 247,171 MS&AD Insurance Group Holdings (Japan) 3,200 77,295 Muenchener Rueckversicherungs AG (Germany) 3,446 763,943 PartnerRe, Ltd. 29,500 3,221,695 Powszechny Zaklad Ubezpieczen SA (Poland) 2,014 294,284 ProAssurance Corp. 6,955 308,802 Prudential PLC (United Kingdom) 84,710 1,944,084 SCOR SE (France) 6,078 209,064 St James's Place PLC (United Kingdom) 22,251 290,172 Stewart Information Services Corp. 15,200 471,352 Symetra Financial Corp. 18,582 422,555 Third Point Reinsurance, Ltd. (Bermuda) (NON) 19,503 297,616 Tokio Marine Holdings, Inc. (Japan) 3,400 111,829 United Insurance Holdings Corp. 17,966 310,093 Investment banking/Brokerage (0.9%) Deutsche Bank AG (Germany) 23,345 821,374 Goldman Sachs Group, Inc. (The) 83,721 14,018,244 Investor AB Class B (Sweden) 26,569 996,902 UBS AG (Switzerland) 66,914 1,227,662 WisdomTree Investments, Inc. (NON) 30,935 382,357 Real estate (2.7%) AG Mortgage Investment Trust, Inc. (R) 5,092 96,392 Agree Realty Corp. (R) 8,609 260,250 Arlington Asset Investment Corp. Class A 5,858 160,099 ARMOUR Residential REIT, Inc. (R) 27,307 118,239 Ashford Hospitality Prime, Inc. (R) 6,437 110,459 Ashford Hospitality Trust, Inc. (R) 32,184 371,403 AvalonBay Communities, Inc. (R) 47,005 6,683,641 Bekasi Fajar Industrial Estate Tbk PT (Indonesia) 6,544,100 232,949 Bellway PLC (United Kingdom) 10,673 286,042 Beni Stabili SpA (Italy) (R) (S) 153,121 140,478 CBL & Associates Properties, Inc. (R) 11,539 219,241 CBRE Group, Inc. Class A (NON) 157,200 5,036,688 China Overseas Land & Investment, Ltd. (China) 106,000 257,122 CYS Investments, Inc. (R) 16,544 149,227 Deutsche Wohnen AG (Germany) 41,751 900,422 Dexus Property Group (Australia) (R) 824,023 862,484 Education Realty Trust, Inc. (R) 46,797 502,600 Emaar Properties PJSC (United Arab Emirates) (NON) 82,952 189,944 EPR Properties (R) 4,797 268,008 Essex Property Trust, Inc. (R) 35,600 6,582,796 Federal Realty Investment Trust (R) 14,000 1,692,880 First Industrial Realty Trust (R) 10,326 194,542 Glimcher Realty Trust (R) 20,061 217,261 GPT Group (Australia) (R) 255,025 923,427 Hammerson PLC (United Kingdom) (R) 65,160 646,786 HFF, Inc. Class A 28,495 1,059,729 Hibernia REIT PLC (Ireland) (NON) (R) 419,682 637,884 Hongkong Land Holdings, Ltd. (Hong Kong) 23,000 153,410 Invesco Mortgage Capital, Inc. (R) 8,366 145,234 Investors Real Estate Trust (R) 23,280 214,409 iStar Financial, Inc. (NON) (R) 19,780 296,304 Kilroy Realty Corp. (R) 13,600 847,008 KWG Property Holding, Ltd. (China) 348,000 198,911 Lexington Realty Trust (R) 46,132 507,913 LTC Properties, Inc. (R) 12,178 475,429 MFA Financial, Inc. (R) 27,453 225,389 Mitsubishi Estate Co., Ltd. (Japan) 12,000 296,254 Mitsui Fudosan Co., Ltd. (Japan) 8,000 269,760 National Health Investors, Inc. (R) 6,803 425,596 Oberoi Realty, Ltd. (India) 30,521 131,634 One Liberty Properties, Inc. (R) 11,272 240,544 Persimmon PLC (United Kingdom) (NON) 7,648 166,620 PS Business Parks, Inc. (R) 6,561 547,778 Public Storage (R) 38,695 6,630,388 Ramco-Gershenson Properties Trust (R) 13,505 224,453 Rayonier, Inc. (R) 22,200 789,210 Regus PLC (United Kingdom) 137,004 426,029 Robinsons Land Corp. (Philippines) 763,300 412,689 Scentre Group (Australia) (NON)(R) 76,716 231,487 Select Income REIT (R) 8,524 252,651 Shopping Centres Australasia Property Group (Australia) (R) 109,837 178,142 Sovran Self Storage, Inc. (R) 2,100 162,225 Starwood Property Trust, Inc. (R) 6,487 154,196 Starwood Waypoint Residential Trust (NON) (R) 1,297 33,994 Sumitomo Warehouse Co., Ltd. (The) (Japan) 5,000 28,528 Summit Hotel Properties, Inc. (R) 29,443 312,096 Sun Hung Kai Properties, Ltd. (Hong Kong) 7,000 96,008 Surya Semesta Internusa Tbk PT (Indonesia) 7,411,100 428,225 Tokyu Fudosan Holdings Corp. (Japan) 142,000 1,119,964 Two Harbors Investment Corp. (R) 296,100 3,103,128 Universal Health Realty Income Trust (R) 2,851 123,961 Westfield Group (Australia) 61,570 415,110 Wheelock and Co., Ltd. (Hong Kong) 231,000 964,189 Technology (9.0%) Activision Blizzard, Inc. 223,000 4,972,900 Acxiom Corp. (NON) 18,700 405,603 Advanced Energy Industries, Inc. (NON) 7,687 147,975 Advanced Semiconductor Engineering, Inc. (Taiwan) 549,000 714,336 Alcatel-Lucent (France) (NON) 89,776 320,602 Amber Road, Inc. (NON) 3,806 61,391 Amdocs, Ltd. 68,500 3,173,605 Anixter International, Inc. 4,852 485,540 AOL, Inc. (NON) 5,144 204,680 Apple, Inc. 217,768 20,237,180 ASML Holding NV (Netherlands) 12,090 1,125,895 Aspen Technology, Inc. (NON) 8,734 405,258 AVG Technologies NV (Netherlands) (NON) 8,884 178,835 Baidu, Inc. ADR (China) (NON) 1,978 369,510 Bottomline Technologies, Inc. (NON) 3,309 99,005 Brightcove, Inc. (NON) 11,692 123,234 Broadcom Corp. Class A 215,474 7,998,395 Brother Industries, Ltd. (Japan) 57,200 990,928 CACI International, Inc. Class A (NON) 6,616 464,509 Casetek Holdings, Ltd. (Taiwan) 58,000 340,914 Cavium, Inc. (NON) 2,659 132,046 Ceva, Inc. (NON) 14,580 215,347 Cirrus Logic, Inc. (NON) 7,654 174,052 COLOPL, Inc. (Japan) (NON) (S) 6,300 172,884 Commvault Systems, Inc. (NON) 3,460 170,128 Computer Sciences Corp. 100,400 6,345,280 Cornerstone OnDemand, Inc. (NON) 6,161 283,529 CSG Systems International, Inc. 3,879 101,281 Dun & Bradstreet Corp. (The) 26,500 2,920,300 eBay, Inc. (NON) 104,100 5,211,246 Electronic Arts, Inc. (NON) 12,300 441,201 EnerSys 11,496 790,810 Engility Holdings, Inc. (NON) 7,492 286,644 Entegris, Inc. (NON) 25,863 355,487 Extreme Networks, Inc. (NON) 38,692 171,792 F5 Networks, Inc. (NON) 46,600 5,193,104 Facebook, Inc. Class A (NON) 92,700 6,237,783 Fairchild Semiconductor International, Inc. (NON) 9,613 149,963 FEI Co. 3,059 277,543 Freescale Semiconductor, Ltd. (NON) 12,289 288,792 GenMark Diagnostics, Inc. (NON) 35,818 484,618 Gentex Corp. 50,100 1,457,409 Google, Inc. Class A (NON) 3,536 2,067,393 Google, Inc. Class C (NON) 292 167,982 GT Advanced Technologies, Inc. (NON) 6,057 112,660 HCL Technologies, Ltd. (India) 22,210 553,967 Hollysys Automation Technologies, Ltd. (China) (NON) 19,004 465,408 HomeAway, Inc. (NON) 4,911 171,001 Hoya Corp. (Japan) 43,900 1,458,639 Iliad SA (France) 1,652 499,355 inContact, Inc. (NON) 13,713 126,022 Inotera Memories, Inc. (Taiwan) (NON) 262,000 476,475 Integrated Silicon Solutions, Inc. (NON) 31,789 469,524 Internet Initiative Japan, Inc. (Japan) 5,800 142,502 IntraLinks Holdings, Inc. (NON) 26,453 235,167 Japan Display, Inc. (Japan) (NON) 24,800 152,269 Konica Minolta Holdings, Inc. (Japan) 141,300 1,396,193 L-3 Communications Holdings, Inc. 26,409 3,188,887 Leidos Holdings, Inc. 52,900 2,028,186 Lexmark International, Inc. Class A 5,444 262,183 Magnachip Semiconductor Corp. (South Korea) (NON) 6,590 92,919 Manhattan Associates, Inc. (NON) 17,906 616,504 Marvell Technology Group, Ltd. 252,100 3,612,593 MeetMe, Inc. (NON) (S) 59,511 161,870 Mellanox Technologies, Ltd. (Israel) (NON) 3,812 132,886 Mentor Graphics Corp. 29,562 637,652 Microsemi Corp. (NON) 6,138 164,253 Microsoft Corp. 43,809 1,826,835 MTS Systems Corp. 2,389 161,879 Naver Corp. (South Korea) 386 318,551 NetApp, Inc. 177,200 6,471,344 Netscout Systems, Inc. (NON) 6,367 282,313 NIC, Inc. 6,784 107,526 Nomura Research Institute, Ltd. (Japan) 22,000 692,759 NTT Data Corp. (Japan) 12,200 468,467 Omnivision Technologies, Inc. (NON) 18,686 410,718 Omron Corp. (Japan) 34,200 1,441,528 Oracle Corp. 390,768 15,837,827 Pegatron Corp. (Taiwan) 391,000 746,433 Perficient, Inc. (NON) 13,717 267,070 Photronics, Inc. (NON) 24,858 213,779 Plantronics, Inc. 2,111 101,434 Power Integrations, Inc. 4,147 238,618 Proofpoint, Inc. (NON) 4,153 155,571 PTC, Inc. (NON) 7,921 307,335 Qihoo 360 Technology Co., Ltd. ADR (China) (NON) 5,738 528,126 Quantum Corp. (NON) 130,465 159,167 Radiant Opto-Electronics Corp. (Taiwan) 116,240 498,316 RF Micro Devices, Inc. (NON) 84,830 813,520 Rockwell Automation, Inc. 27,800 3,479,448 Rovi Corp. (NON) 13,505 323,580 Safeguard Scientifics, Inc. (NON) 8,564 178,046 Samsung Electronics Co., Ltd. (South Korea) 1,639 2,141,488 SanDisk Corp. 19,300 2,015,499 SAP AG (Germany) 6,380 492,718 Sartorius AG (Preference) (Germany) 1,533 184,913 Semiconductor Manufacturing International Corp. (China) (NON) 2,378,000 205,571 Semtech Corp. (NON) 6,518 170,446 Silergy Corp. (Taiwan) (NON) 19,000 177,859 Silicon Image, Inc. (NON) 40,422 203,727 SK Hynix, Inc. (South Korea) (NON) 14,630 702,003 Skyworth Digital Holdings, Ltd. (China) 672,000 320,809 SoftBank Corp. (Japan) 24,700 1,839,120 SolarWinds, Inc. (NON) 11,825 457,155 Sparton Corp. (NON) 9,042 250,825 Splunk, Inc. (NON) 3,200 177,056 SS&C Technologies Holdings, Inc. (NON) 5,435 240,336 Symantec Corp. 235,668 5,396,797 Synaptics, Inc. (NON) 9,206 834,432 Taiwan Semiconductor Manufacturing Co., Ltd. (Taiwan) 320,350 1,357,233 Tech Data Corp. (NON) 7,651 478,341 Tencent Holdings, Ltd. (China) 92,100 1,404,601 Toshiba Corp. (Japan) 123,000 574,295 Tyler Technologies, Inc. (NON) 4,311 393,206 Ultimate Software Group, Inc. (NON) 3,026 418,102 Ultra Clean Holdings, Inc. (NON) 39,279 355,475 Unisys Corp. (NON) 10,796 267,093 United Internet AG (Germany) 18,967 835,634 VeriFone Systems, Inc. (NON) 12,286 451,511 Verint Systems, Inc. (NON) 5,364 263,104 VeriSign, Inc. (NON) 104,600 5,105,526 Western Digital Corp. 90,748 8,376,040 Xilinx, Inc. 59,300 2,805,483 XO Group, Inc. (NON) 16,926 206,836 Yandex NV Class A (Russia) (NON) 18,971 676,126 Yelp, Inc. (NON) 2,503 191,930 Zynga, Inc. Class A (NON) 29,374 94,291 Transportation (1.2%) Aegean Marine Petroleum Network, Inc. (Greece) 40,847 412,146 Alaska Air Group, Inc. 56,700 5,389,335 Central Japan Railway Co. (Japan) 13,300 1,897,093 ComfortDelgro Corp., Ltd. (Singapore) 443,000 888,203 Copa Holdings SA Class A (Panama) 800 114,056 Delta Air Lines, Inc. 13,377 517,957 Deutsche Lufthansa AG (Germany) 34,714 745,331 Deutsche Post AG (Germany) 25,353 916,846 Diana Shipping, Inc. (Greece) (NON) 17,960 195,584 Hawaiian Holdings, Inc. (NON) 27,804 381,193 International Consolidated Airlines Group SA (Spain) (NON) 181,113 1,148,479 Japan Airlines Co., Ltd. (Japan) (UR) 17,100 945,264 Matson, Inc. 3,889 104,381 Quality Distribution, Inc. (NON) 54,465 809,350 Republic Airways Holdings, Inc. (NON) 21,780 236,095 SkyWest, Inc. 14,579 178,155 Southwest Airlines Co. 205,300 5,514,358 Spirit Airlines, Inc. (NON) 7,288 460,893 StealthGas, Inc. (Greece) (NON) 67,544 749,738 Swift Transportation Co. (NON) 36,738 926,900 Universal Truckload Services, Inc. 1,248 31,649 XPO Logistics, Inc. (NON) 10,724 306,921 Yamato Transport Co., Ltd. (Japan) 32,400 671,315 Utilities and power (2.4%) Abengoa Yield PLC (United Kingdom) (NON) 3,845 145,418 Centrica PLC (United Kingdom) 245,711 1,314,514 China Power New Energy Development Co., Ltd. (China) (NON) 7,120,000 440,958 China Resources Gas Group, Ltd. (China) 130,000 409,269 China Resources Power Holdings Co., Ltd. (China) 80,000 227,085 China Water Affairs Group, Ltd. (China) 1,736,000 607,009 China WindPower Group, Ltd. (China) (NON) 7,850,000 627,968 Chubu Electric Power Co., Inc. (Japan) (NON) 15,100 187,660 CMS Energy Corp. 107,373 3,344,669 Edison International 90,500 5,258,955 Enel SpA (Italy) 204,201 1,189,472 ENI SpA (Italy) 57,962 1,585,760 Entergy Corp. 147,924 12,143,081 Kinder Morgan, Inc. 21,700 786,842 Origin Energy, Ltd. (Australia) 28,985 399,585 PG&E Corp. 25,490 1,224,030 Power Grid Corp. of India, Ltd. (India) 115,899 268,237 PPL Corp. 173,200 6,153,796 Red Electrica Corporacion SA (Spain) 19,942 1,824,080 Tenaga Nasional Bhd (Malaysia) 176,200 668,364 Tokyo Gas Co., Ltd. (Japan) 314,000 1,834,934 UGI Corp. 64,500 3,257,250 United Utilities Group PLC (United Kingdom) 72,956 1,101,238 Veolia Environnement SA (France) 22,115 421,375 Total common stocks (cost $966,541,912) CORPORATE BONDS AND NOTES (11.7%) (a) Principal amount Value Basic materials (0.5%) Ainsworth Lumber Co., Ltd. 144A sr. notes 7 1/2s, 2017 (Canada) $54,000 $56,835 Allegheny Technologies, Inc. sr. unsec. unsub. notes 5.95s, 2021 40,000 44,165 ArcelorMittal SA sr. unsec. bonds 10.35s, 2019 (France) 617,000 789,760 ArcelorMittal SA sr. unsec. unsub. notes 7 1/2s, 2039 (France) 62,000 68,200 Archer Daniels-Midland Co. sr. unsec. notes 5.45s, 2018 871,000 989,401 Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 199,000 213,925 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4 5/8s, 2022 (Germany) 94,000 94,235 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 255,000 281,138 CF Industries, Inc. company guaranty sr. unsec. notes 5 3/8s, 2044 88,000 94,070 CF Industries, Inc. company guaranty sr. unsec. notes 5.15s, 2034 60,000 63,521 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 57,000 70,210 Compass Minerals International, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2024 65,000 65,000 CPG Merger Sub, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2021 98,000 103,390 Cytec Industries, Inc. sr. unsec. unsub. notes 3 1/2s, 2023 195,000 192,158 E.I. du Pont de Nemours & Co. sr. notes 3 5/8s, 2021 265,000 280,470 Eldorado Gold Corp. 144A sr. unsec. notes 6 1/8s, 2020 (Canada) 53,000 53,572 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 248,000 259,160 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7s, 2021 (Canada) 115,000 118,306 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 151,000 164,401 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 128,000 134,080 FMG Resources August 2006 Pty, Ltd. 144A sr. unsec. notes 6 7/8s, 2022 (Australia) 11,000 11,798 HD Supply, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 235,000 256,738 HD Supply, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2020 115,000 138,288 Hexion U.S. Finance Corp. company guaranty sr. notes 6 5/8s, 2020 62,000 65,720 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 45,000 45,900 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 115,000 119,600 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 146,000 161,330 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 59,000 63,868 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 174,000 180,090 IAMGOLD Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 55,000 50,875 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 227,000 258,496 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 174,000 191,400 Lubrizol Corp. (The) sr. unsec. notes 8 7/8s, 2019 135,000 173,378 Methanex Corp. sr. unsec. unsub. notes 3 1/4s, 2019 (Canada) 19,000 19,473 Momentive Performance Materials, Inc. company guaranty sr. notes 8 7/8s, 2020 10,000 10,725 Mosaic Co. (The) sr. unsec. unsub. notes 5 5/8s, 2043 14,000 15,929 Mosaic Co. (The) sr. unsec. unsub. notes 5.45s, 2033 6,000 6,715 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 (Canada) 95,000 101,531 New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) 90,000 93,222 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 225,000 249,750 Packaging Corp. of America sr. unsec. unsub. notes 4 1/2s, 2023 145,000 155,184 PQ Corp. 144A sr. notes 8 3/4s, 2018 185,000 200,263 Rio Tinto Finance USA PLC company guaranty sr. unsec. unsub. notes 1 5/8s, 2017 (United Kingdom) 885,000 895,393 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. unsub. notes 3 1/2s, 2020 (Australia) 10,000 10,463 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.45s, 2019 210,000 227,834 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 180,000 191,700 Ryerson, Inc./Joseph T Ryerson & Son, Inc. company guaranty sr. notes 9s, 2017 123,000 131,610 Sealed Air Corp. 144A sr. unsec. notes 6 1/2s, 2020 137,000 154,125 Sealed Air Corp. 144A sr. unsec. notes 5 1/4s, 2023 115,000 117,300 Smurfit Kappa Treasury Funding, Ltd. company guaranty sr. unsub. notes 7 1/2s, 2025 (Ireland) 60,000 69,000 Steel Dynamics, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 14,000 14,998 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 28,000 30,450 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 34,000 36,975 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 17,000 17,595 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 (Belgium) 210,000 234,675 TMS International Corp. 144A company guaranty sr. unsec. notes 7 5/8s, 2021 70,000 74,550 Tronox Finance, LLC company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 53,000 54,723 USG Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 28,000 29,750 Weekley Homes, LLC/Weekley Finance Corp. sr. unsec. bonds 6s, 2023 238,000 238,000 Weyerhaeuser Co. sr. unsec. unsub. notes 7 3/8s, 2032 (R) 355,000 479,665 Capital goods (0.4%) ADS Waste Holdings, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 431,000 464,403 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 294,000 338,835 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 6 5/8s, 2022 182,000 199,290 B/E Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 53,000 57,571 B/E Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 123,000 133,916 Belden, Inc. 144A company guaranty sr. unsec. sub. notes 5 1/4s, 2024 75,000 75,563 Berry Plastics Corp. company guaranty notes 5 1/2s, 2022 76,000 76,428 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 199,000 226,860 BlueLine Rental Finance Corp. 144A sr. notes 7s, 2019 132,000 140,910 BOE Merger Corp. 144A sr. unsec. notes 9 1/2s, 2017 (PIK) 196,000 206,780 Boeing Capital Corp. sr. unsec. unsub. notes 4.7s, 2019 105,000 118,691 Bombardier, Inc. 144A sr. notes 6 1/8s, 2023 (Canada) 90,000 92,700 Bombardier, Inc. 144A sr. unsec. notes 7 3/4s, 2020 (Canada) 125,000 140,938 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 305,000 340,838 Covidien International Finance SA company guaranty sr. unsec. unsub. notes 6s, 2017 (Luxembourg) 885,000 1,012,360 Crown Americas, LLC/Crown Americas Capital Corp. IV company guaranty sr. unsec. notes 4 1/2s, 2023 300,000 292,200 Deere & Co. sr. unsec. unsub. notes 2.6s, 2022 235,000 229,773 Exide Technologies sr. notes 8 5/8s, 2018 (In default) (NON) 45,000 27,000 Gates Global LLC/Gates Global Co. 144A sr. unsec. notes 6s, 2022 80,000 80,000 General Dynamics Corp. company guaranty sr. unsec. unsub. notes 3.6s, 2042 150,000 137,258 General Dynamics Corp. company guaranty sr. unsec. unsub. notes 2 1/4s, 2022 100,000 94,514 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 665,000 924,848 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 85,000 92,650 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 395,000 389,075 Oshkosh Corp. company guaranty sr. unsec. notes 5 3/8s, 2022 90,000 92,700 Pittsburgh Glass Works, LLC 144A company guaranty sr. notes 8s, 2018 165,000 179,438 Raytheon Co. sr. unsec. notes 4 7/8s, 2040 65,000 71,612 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. notes 5 3/4s, 2020 207,000 218,385 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9 7/8s, 2019 100,000 110,750 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 8 1/4s, 2021 (New Zealand) 100,000 108,750 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 140,000 152,425 Terex Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 39,000 42,335 Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 227,000 244,593 TransDigm, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2021 39,000 43,193 TransDigm, Inc. company guaranty sr. unsec. sub. notes 5 1/2s, 2020 28,000 28,459 TransDigm, Inc. 144A sr. unsec. sub. notes 6 1/2s, 2024 39,000 40,609 United Technologies Corp. sr. unsec. unsub. notes 4 1/2s, 2042 130,000 136,157 Vander Intermediate Holding II Corp. 144A sr. unsec. notes 9 3/4s, 2019 (PIK) 105,000 111,825 Waste Management, Inc. company guaranty sr. unsec. notes 7 3/4s, 2032 170,000 240,744 Communication services (1.2%) Adelphia Communications Corp. escrow bonds zero %, 2014 200,000 1,400 America Movil SAB de CV company guaranty sr. unsec. unsub. notes 6 1/8s, 2040 (Mexico) 140,000 164,895 America Movil SAB de CV company guaranty sr. unsec. unsub. notes 2 3/8s, 2016 (Mexico) 200,000 205,663 American Tower Corp. sr. unsec. notes 7s, 2017 (R) 210,000 244,389 AT&T, Inc. sr. unsec. unsub. notes 1.7s, 2017 885,000 895,291 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 367,000 427,096 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 56,000 63,595 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 104,000 117,520 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 129,000 137,385 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 76,000 77,520 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. bonds 5 1/8s, 2023 146,000 147,278 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 104,000 113,490 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 6 5/8s, 2022 115,000 123,625 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 165,000 173,869 CenturyLink, Inc. sr. unsec. unsub. notes 6 3/4s, 2023 154,000 168,245 CenturyLink, Inc. sr. unsec. unsub. notes 5 5/8s, 2020 34,000 35,870 Comcast Corp. company guaranty sr. unsec. unsub. bonds 6 1/2s, 2017 890,000 1,012,347 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 393,000 529,780 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2035 35,000 45,343 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 (R) 297,000 309,623 Crown Castle International Corp. sr. unsec. unsub. notes 4 7/8s, 2022 (R) 81,000 83,633 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s, 2021 188,000 207,740 CSC Holdings, LLC 144A sr. unsec. notes 5 1/4s, 2024 123,000 121,001 Deutsche Telekom International Finance BV company guaranty 8 3/4s, 2030 (Netherlands) 195,000 285,186 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 125,000 128,600 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 273,000 324,188 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 269,000 306,660 Frontier Communications Corp. sr. unsec. unsub. notes 7 5/8s, 2024 42,000 45,045 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 202,000 225,230 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 199,000 227,855 Inmarsat Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (United Kingdom) 130,000 134,706 Intelsat Jackson Holdings SA company guaranty sr. unsec. bonds 6 5/8s, 2022 (Bermuda) 73,000 76,194 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 146,000 159,870 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 8 1/8s, 2023 (Luxembourg) 283,000 305,994 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 7 3/4s, 2021 (Luxembourg) 703,000 744,301 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 90,000 127,535 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 129,000 144,480 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 31,000 33,829 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 7s, 2020 147,000 160,598 Level 3 Financing, Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 161,000 172,471 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. unsub. notes 7 1/4s, 2022 125,000 136,250 Nil International Telecom SCA 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 155,000 134,075 Numericable Group SA 144A sr. notes 6s, 2022 (France) 400,000 416,100 Orange SA sr. unsec. unsub. notes 4 1/8s, 2021 (France) 132,000 141,756 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 161,000 173,478 Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) 112,000 115,080 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 697,000 806,945 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 85,000 99,968 Rogers Communications, Inc. company guaranty sr. unsec. bonds 8 3/4s, 2032 (Canada) 225,000 315,453 SBA Communications Corp. 144A sr. unsec. notes 4 7/8s, 2022 115,000 113,563 SBA Telecommunications, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2020 48,000 50,880 SES SA 144A company guaranty sr. unsec. notes 3.6s, 2023 (France) 222,000 224,410 Sprint Capital Corp. company guaranty 6 7/8s, 2028 675,000 681,750 Sprint Communications, Inc. sr. unsec. unsub. notes 8 3/8s, 2017 157,000 183,298 Sprint Communications, Inc. sr. unsec. unsub. notes 7s, 2020 87,000 95,700 Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9s, 2018 339,000 411,038 Sprint Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2023 308,000 342,650 Sprint Corp. 144A company guaranty sr. unsec. notes 7 1/4s, 2021 504,000 555,660 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.836s, 2023 25,000 27,219 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.633s, 2021 62,000 67,270 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 202,000 219,170 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.464s, 2019 59,000 62,098 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 174,000 185,528 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 280,000 297,500 TCI Communications, Inc. sr. unsec. unsub. notes 7 1/8s, 2028 205,000 272,361 Telecom Italia SpA 144A sr. unsec. notes 5.303s, 2024 (Italy) 500,000 501,875 Telefonica Emisiones SAU company guaranty sr. unsec. notes 4.57s, 2023 (Spain) 150,000 159,317 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 7.045s, 2036 (Spain) 120,000 151,753 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 3.192s, 2018 (Spain) 240,000 250,818 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 19,000 25,559 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 105,000 135,325 Time Warner Entertainment Co. LP company guaranty sr. unsec. bonds 8 3/8s, 2033 688,000 1,009,383 Verizon Communications, Inc. sr. unsec. unsub. notes 6.4s, 2033 1,510,000 1,851,848 Verizon Communications, Inc. sr. unsec. unsub. notes 2.55s, 2019 885,000 898,004 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) 182,000 187,005 Vodafone Group PLC sr. unsec. unsub. notes 1 1/4s, 2017 (United Kingdom) 1,532,000 1,522,761 West Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 130,000 129,675 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. notes 10 1/4s, 2019 269,000 302,289 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 269,000 309,686 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 112,000 122,360 Windstream Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2023 76,000 77,045 Consumer cyclicals (1.7%) 21st Century Fox America, Inc. company guaranty sr. unsec. unsub. debs. 7 3/4s, 2045 240,000 346,027 21st Century Fox America, Inc. company guaranty sr. unsec. unsub. notes 6.2s, 2034 15,000 18,363 Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 35,000 37,538 Amazon.com, Inc. sr. unsec. notes 1.2s, 2017 871,000 865,754 AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 104,000 118,560 AMC Entertainment, Inc. company guaranty sr. unsec. sub. notes 5 7/8s, 2022 101,000 105,040 American Media, Inc. 144A notes 13 1/2s, 2018 11,246 11,865 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 62,000 71,610 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 161,000 177,503 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 8 1/8s, 2016 66,000 72,930 Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 213,000 213,266 Bon-Ton Department Stores, Inc. (The) company guaranty notes 8s, 2021 48,000 45,720 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 185,000 195,638 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2022 (Canada) 87,000 90,062 Building Materials Corp. of America 144A company guaranty sr. notes 7 1/2s, 2020 168,000 178,920 Building Materials Corp. of America 144A company guaranty sr. notes 7s, 2020 66,000 69,960 Building Materials Corp. of America 144A sr. unsec. notes 6 3/4s, 2021 73,000 78,658 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 10s, 2019 143,000 156,049 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 9s, 2020 131,000 109,058 CBS Corp. company guaranty sr. unsec. debs. 7 7/8s, 2030 975,000 1,310,187 CBS Corp. sr. unsec. unsub. notes 4 1/2s, 2021 210,000 229,334 CBS Outdoor Americas Capital, LLC/CBS Outdoor Americas Capital Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 185,000 191,475 CCM Merger, Inc. 144A company guaranty sr. unsec. notes 9 1/8s, 2019 123,000 131,610 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 5 1/4s, 2021 118,000 121,540 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2024 42,000 42,525 Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11s, 2021 409,000 472,395 Ceridian, LLC company guaranty sr. unsec. notes 12 1/4s, 2015 (PIK) 69,000 69,069 Ceridian, LLC sr. unsec. notes 11 1/4s, 2015 130,000 130,130 Ceridian, LLC/Comdata, Inc. 144A company guaranty sr. unsec. unsub. notes 8 1/8s, 2017 70,000 70,350 Cinemark USA, Inc. company guaranty sr. unsec. notes 5 1/8s, 2022 34,000 34,808 Cinemark USA, Inc. company guaranty sr. unsec. notes 4 7/8s, 2023 70,000 69,825 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 25,000 27,563 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 193,000 206,510 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2019 174,000 185,528 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 168,000 181,440 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2022 560,000 603,400 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 132,000 139,095 Dana Holding Corp. sr. unsec. unsub. notes 6s, 2023 179,000 189,740 Dana Holding Corp. sr. unsec. unsub. notes 5 3/8s, 2021 56,000 58,520 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 185,000 198,413 Dollar General Corp. sr. unsec. notes 3 1/4s, 2023 250,000 236,111 Entercom Radio, LLC company guaranty sr. unsec. sub. notes 10 1/2s, 2019 171,000 195,795 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 395,000 446,926 FelCor Lodging LP company guaranty sr. notes 10s, 2014 (R) 117,000 119,200 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 (R) 259,000 275,511 FelCor Lodging LP company guaranty sr. notes 5 5/8s, 2023 (R) 42,000 43,260 First Cash Financial Services, Inc. 144A sr. unsec. notes 6 3/4s, 2021 (Mexico) 84,000 89,460 Ford Motor Co. sr. unsec. unsub. bonds 7.7s, 2097 146,000 179,089 Ford Motor Co. sr. unsec. unsub. notes 9.98s, 2047 465,000 722,843 Ford Motor Co. sr. unsec. unsub. notes 7.45s, 2031 205,000 274,070 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 210,000 286,104 Ford Motor Credit Co., LLC sr. unsec. notes 8 1/8s, 2020 480,000 612,293 Gannett Co., Inc. 144A company guaranty sr. unsec. notes 5 1/8s, 2020 81,000 83,430 Gannett Co., Inc. 144A company guaranty sr. unsec. notes 5 1/8s, 2019 109,000 113,360 Garda World Security Corp. 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2021 (Canada) 207,000 217,598 General Motors Financial Co., Inc. company guaranty sr. unsec. notes 3 1/4s, 2018 463,000 469,945 General Motors Financial Co., Inc. company guaranty sr. unsec. notes 2 3/4s, 2016 318,000 322,770 Gibson Brands, Inc. 144A sr. notes 8 7/8s, 2018 115,000 118,594 GLP Capital LP/GLP Financing II, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2020 179,000 184,370 GLP Capital LP/GLP Financing II, Inc. 144A company guaranty sr. unsec. notes 4 3/8s, 2018 281,000 290,133 Gray Television, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 196,000 211,190 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 227,000 226,898 Griffey Intermediate, Inc./Griffey Finance Sub, LLC 144A sr. unsec. notes 7s, 2020 $146,000 133,773 Grupo Televisa SAB sr. unsec. unsub. notes 6 5/8s, 2025 (Mexico) 460,000 564,636 Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 132,000 142,725 Home Depot, Inc. (The) sr. unsec. unsub. notes 5.4s, 2016 170,000 183,446 Host Hotels & Resorts LP sr. unsec. unsub. notes 6s, 2021 (R) 89,000 102,542 Host Hotels & Resorts LP sr. unsec. unsub. notes 5 1/4s, 2022 (R) 186,000 205,054 Howard Hughes Corp. (The) 144A sr. unsec. notes 6 7/8s, 2021 188,000 201,160 Hyatt Hotels Corp. sr. unsec. unsub. notes 3 3/8s, 2023 50,000 48,814 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 (PIK) 210,000 214,200 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5 7/8s, 2021 90,000 91,013 Isle of Capri Casinos, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2020 112,000 120,120 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 143,000 152,653 Jeld-Wen, Inc. 144A sr. notes 12 1/4s, 2017 260,000 280,800 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 (PIK) 95,000 97,138 Jo-Ann Stores, Inc. 144A sr. unsec. notes 8 1/8s, 2019 425,000 435,625 Johnson Controls, Inc. sr. unsec. notes 4.95s, 2064 250,000 253,254 K Hovnanian Enterprises, Inc. 144A sr. notes 7 1/4s, 2020 98,000 105,840 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 188,000 213,850 L Brands, Inc. sr. unsec. notes 5 5/8s, 2022 73,000 79,023 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 115,000 123,194 Lamar Media Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2024 85,000 87,975 Lender Processing Services, Inc./Black Knight Lending Solutions, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 174,000 187,268 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 206,000 204,970 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2019 80,000 81,900 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 380,000 404,700 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 6.9s, 2029 275,000 343,978 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 220,000 233,658 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 4.3s, 2043 178,000 167,393 Marriott International, Inc. sr. unsec. unsub. notes 3s, 2019 695,000 719,647 Masonite International Corp. 144A company guaranty sr. notes 8 1/4s, 2021 210,000 228,900 Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) 260,000 266,500 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 95,000 103,313 MGM Resorts International company guaranty sr. unsec. notes 6 3/4s, 2020 225,000 251,156 MGM Resorts International company guaranty sr. unsec. notes 5 1/4s, 2020 250,000 260,000 MGM Resorts International company guaranty sr. unsec. unsub. notes 8 5/8s, 2019 145,000 172,731 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 95,000 111,388 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 140,000 156,100 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 466,616 524,360 Navistar International Corp. sr. notes 8 1/4s, 2021 252,000 263,970 Neiman Marcus Group, Inc. 144A company guaranty sr. unsec. notes 8 3/4s, 2021 (PIK) 355,000 386,950 Neiman Marcus Group, Inc. 144A company guaranty sr. unsec. notes 8s, 2021 120,000 129,300 Neiman Marcus Group, LLC (The) company guaranty sr. notes 7 1/8s, 2028 180,000 186,300 Nexstar Broadcasting, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2020 110,000 118,525 Nielsen Co. Luxembourg S.a.r.l. (The) 144A company guaranty sr. unsec. notes 5 1/2s, 2021 (Luxembourg) 175,000 181,563 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 4 1/2s, 2020 65,000 65,488 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 280,000 301,700 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 190,000 209,950 O'Reilly Automotive, Inc. company guaranty sr. unsec. unsub. notes 3.85s, 2023 55,000 56,229 Owens Corning company guaranty sr. unsec. notes 9s, 2019 79,000 99,337 Penn National Gaming, Inc. 144A sr. unsec. notes 5 7/8s, 2021 227,000 214,515 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/4s, 2022 137,000 144,193 Petco Animal Supplies, Inc. 144A company guaranty sr. unsec. notes 9 1/4s, 2018 101,000 108,449 Petco Holdings, Inc. 144A sr. unsec. notes 8 1/2s, 2017 (PIK) 87,000 88,740 PulteGroup, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 199,000 229,845 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 101,000 114,130 QVC, Inc. company guaranty sr. notes 4.85s, 2024 200,000 209,139 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2023 143,000 146,933 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2022 31,000 32,163 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 141,000 152,985 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 207,000 224,595 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 200,000 221,250 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 92,000 101,890 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 6 3/8s, 2021 118,000 125,523 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 5 3/8s, 2021 45,000 45,281 Sinclair Television Group, Inc. sr. unsec. notes 6 1/8s, 2022 62,000 64,790 Sirius XM Radio, Inc. 144A company guaranty sr. unsec. notes 6s, 2024 137,000 142,480 Sirius XM Radio, Inc. 144A sr. unsec. bonds 5 7/8s, 2020 277,000 292,928 Sirius XM Radio, Inc. 144A sr. unsec. notes 5 1/4s, 2022 39,000 41,925 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 277,000 283,925 Spectrum Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2022 6,000 6,495 Spectrum Brands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 11,000 11,825 Spectrum Brands, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2020 200,000 214,500 Standard Pacific Corp. company guaranty sr. unsec. notes 6 1/4s, 2021 151,000 161,193 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s, 2021 70,000 68,600 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 47,000 51,230 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 67,000 66,498 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 101,000 102,263 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A sr. notes 7 3/4s, 2020 171,000 186,818 Time Warner, Inc. company guaranty sr. unsec. notes 3.15s, 2015 30,000 30,827 Townsquare Radio, LLC/Townsquare Radio, Inc. 144A company guaranty sr. unsec. notes 9s, 2019 90,000 99,675 Toyota Motor Credit Corp. sr. unsec. unsub. notes Ser. MTN, 1 1/4s, 2017 885,000 884,389 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 50,000 51,000 Travelport, LLC/Travelport Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 13 7/8s, 2016 (PIK) 136,268 140,356 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4 1/2s, 2021 42,000 44,100 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4.45s, 2023 85,000 87,125 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 277,000 307,124 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 6 1/2s, 2037 540,000 717,738 Walt Disney Co. (The) sr. unsec. notes 2 3/4s, 2021 80,000 80,743 Walt Disney Co. (The) sr. unsec. unsub. notes 4 3/8s, 2041 30,000 30,796 Walt Disney Co. (The) sr. unsec. unsub. notes Ser. MTN, 1.1s, 2017 885,000 880,826 Consumer staples (0.7%) Altria Group, Inc. company guaranty sr. unsec. bonds 4s, 2024 138,000 141,560 Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 34,000 44,551 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 5,000 6,644 Altria Group, Inc. company guaranty sr. unsec. unsub. notes 2.85s, 2022 255,000 245,734 Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. notes 1 1/4s, 2018 885,000 878,617 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.2s, 2039 115,000 175,972 Anheuser-Busch InBev Worldwide, Inc. company guaranty unsec. unsub. notes 5 3/8s, 2020 315,000 363,667 Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 300,000 327,750 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 56,000 63,490 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 154,000 157,465 B&G Foods, Inc. company guaranty sr. unsec. notes 4 5/8s, 2021 87,000 86,783 Bunge, Ltd. Finance Corp. company guaranty sr. unsec. notes 8 1/2s, 2019 13,000 16,336 Bunge, Ltd. Finance Corp. company guaranty sr. unsec. unsub. notes 4.1s, 2016 122,000 128,144 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 126,000 135,135 Cargill, Inc. 144A sr. unsec. notes 4.1s, 2042 185,000 178,679 CEC Entertainment, Inc. 144A sr. unsec. notes 8s, 2022 110,000 113,850 Coca-Cola Co. (The) sr. unsec. unsub. notes 5.35s, 2017 548,000 622,578 Constellation Brands, Inc. company guaranty sr. unsec. notes 4 1/4s, 2023 42,000 41,948 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 245,000 273,175 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 129,000 144,803 Corrections Corp. of America company guaranty sr. unsec. notes 4 5/8s, 2023 (R) 168,000 164,640 Corrections Corp. of America company guaranty sr. unsec. notes 4 1/8s, 2020 (R) 34,000 33,745 CVS Pass-Through Trust sr. notes 6.036s, 2028 11,874 13,621 CVS Pass-Through Trust sr. unsec. unsub. notes 2 1/4s, 2018 885,000 895,830 CVS Pass-Through Trust 144A sr. mtge. notes 4.704s, 2036 173,089 184,360 Dave & Buster's, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 207,000 218,903 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 163,000 178,078 Delhaize Group SA company guaranty sr. unsec. notes 4 1/8s, 2019 (Belgium) 52,000 54,606 Diageo Capital PLC company guaranty sr. unsec. unsub. notes 1 1/2s, 2017 (United Kingdom) 416,000 420,762 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 199,000 213,229 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 294,000 310,905 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 7s, 2037 190,000 248,967 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 3.85s, 2024 320,000 322,370 Grupo Bimbo SAB de CV 144A sr. unsec. notes 3 7/8s, 2024 (Mexico) 235,000 234,313 Hertz Corp. (The) company guaranty sr. unsec. notes 7 1/2s, 2018 70,000 73,325 Hertz Corp. (The) company guaranty sr. unsec. notes 6 1/4s, 2022 160,000 169,400 Hertz Corp. (The) company guaranty sr. unsec. notes 5 7/8s, 2020 73,000 76,285 HJ Heinz Co. company guaranty notes 4 1/4s, 2020 280,000 281,750 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 (Brazil) 59,000 64,015 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 65,000 69,713 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 55,000 59,125 Kerry Group Financial Services 144A company guaranty sr. unsec. notes 3.2s, 2023 (Ireland) 487,000 471,521 Kraft Foods Group, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 180,000 227,947 Landry's Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 49,000 51,940 Landry's, Inc. 144A sr. unsec. notes 9 3/8s, 2020 378,000 415,800 McDonald's Corp. sr. unsec. bonds 6.3s, 2037 56,000 72,470 McDonald's Corp. sr. unsec. notes 5.7s, 2039 174,000 211,795 Molson Coors Brewing Co. company guaranty sr. unsec. unsub. notes 5s, 2042 135,000 141,249 PepsiCo, Inc. sr. unsec. notes 7.9s, 2018 185,000 230,276 PepsiCo, Inc. sr. unsec. unsub. notes 1 1/4s, 2017 879,000 881,902 Prestige Brands, Inc. 144A sr. unsec. notes 5 3/8s, 2021 126,000 128,835 Revlon Consumer Products Corp. company guaranty sr. unsec. notes 5 3/4s, 2021 196,000 201,390 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2020 146,000 166,440 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 56,000 61,600 SABMiller Holdings, Inc. 144A company guaranty sr. unsec. notes 4.95s, 2042 250,000 270,153 Smithfield Foods, Inc. sr. unsec. unsub. notes 6 5/8s, 2022 129,000 141,255 Smithfield Foods, Inc. 144A sr. unsec. notes 5 7/8s, 2021 34,000 35,955 Smithfield Foods, Inc. 144A sr. unsec. notes 5 1/4s, 2018 25,000 26,000 Tyson Foods, Inc. company guaranty sr. unsec. unsub. notes 6.6s, 2016 95,000 104,060 United Rentals North America, Inc. company guaranty sr. unsec. notes 7 5/8s, 2022 165,000 185,625 United Rentals North America, Inc. company guaranty sr. unsec. notes 5 3/4s, 2024 84,000 87,255 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2023 168,000 180,180 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 110,000 111,639 Energy (1.5%) Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 70,000 74,900 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 56,000 61,880 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 289,000 304,895 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 190,000 134,900 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 410,000 558,185 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 18,000 19,938 Anadarko Petroleum Corp. sr. unsec. notes 6.45s, 2036 225,000 286,931 Antero Resources Corp. 144A company guaranty sr. unsec. notes 5 1/8s, 2022 123,000 126,383 Antero Resources Finance Corp. company guaranty sr. unsec. notes 5 3/8s, 2021 126,000 130,725 Apache Corp. sr. unsec. unsub. notes 5.1s, 2040 15,000 16,498 Apache Corp. sr. unsec. unsub. notes 3 1/4s, 2022 124,000 127,544 Athlon Holdings LP/Athlon Finance Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2021 179,000 195,110 Athlon Holdings LP/Athlon Finance Corp. 144A company guaranty sr. unsec. notes 6s, 2022 81,000 83,835 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 52,000 55,445 Baytex Energy Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 (Canada) 134,000 134,503 Baytex Energy Corp. 144A company guaranty sr. unsec. notes 5 1/8s, 2021 (Canada) 104,000 104,650 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 3.2s, 2016 (United Kingdom) 430,000 449,197 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 1.846s, 2017 (United Kingdom) 885,000 903,859 Calfrac Holdings LP 144A company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 109,000 117,175 Canadian Natural Resources, Ltd. sr. unsec. unsub. notes 5.7s, 2017 (Canada) 1,185,000 1,327,256 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 140,000 157,850 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 160,000 175,600 Chesapeake Energy Corp. company guaranty sr. unsec. notes 5 3/4s, 2023 42,000 46,670 Chesapeake Energy Corp. company guaranty sr. unsec. notes 4 7/8s, 2022 90,000 93,150 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 179,000 192,425 Chevron Corp. sr. unsec. unsub. notes 1.104s, 2017 871,000 866,996 Cimarex Energy Co. company guaranty sr. unsec. notes 4 3/8s, 2024 101,000 102,894 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 193,000 212,300 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 179,000 192,425 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 76,000 81,795 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) 105,000 83,738 ConocoPhillips Co. company guaranty sr. unsec. notes 1.05s, 2017 885,000 876,476 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 266,000 287,945 CONSOL Energy, Inc. 144A company guaranty sr. unsec. notes 5 7/8s, 2022 109,000 114,178 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 34,000 36,550 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 5 1/2s, 2022 221,000 226,249 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 104,000 107,120 Exterran Partners LP/EXLP Finance Corp. 144A company guaranty sr. unsec. notes 6s, 2022 182,000 184,730 Forum Energy Technologies, Inc. 144A sr. unsec. notes 6 1/4s, 2021 157,000 166,420 FTS International, Inc. 144A company guaranty sr. notes 6 1/4s, 2022 98,000 100,205 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 8.146s, 2018 (Russia) 158,000 181,916 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 169,000 179,985 Gulfport Energy Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2020 290,000 313,925 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 45,000 49,106 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 392,000 421,400 Hercules Offshore, Inc. 144A company guaranty sr. unsec. notes 7 1/2s, 2021 31,000 30,768 Hercules Offshore, Inc. 144A sr. unsec. notes 8 3/4s, 2021 85,000 89,675 Hess Corp. sr. unsec. unsub. notes 7.3s, 2031 80,000 106,364 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 132,000 143,880 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. unsec. notes 5 1/2s, 2022 42,000 42,578 Hilcorp Energy I LP/Hilcorp Finance Co. 144A sr. unsec. notes 5s, 2024 65,000 65,000 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 60,000 84,741 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 210,000 218,400 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 263,000 291,273 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 238,000 246,925 Lightstream Resources, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 286,000 300,300 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/4s, 2019 336,000 351,960 Lone Pine Resources Canada, Ltd. escrow company guaranty sr. unsec. unsub. notes 10 3/8s, 2017 (Canada) (F) 100,000 5 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 175,000 185,500 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (Canada) 110,000 116,875 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 (In default) (NON) 275,000 214,500 National JSC Naftogaz of Ukraine govt. guaranty unsec. notes 9 1/2s, 2014 (Ukraine) 410,000 399,496 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 210,000 232,050 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 245,000 276,405 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 95,000 104,025 Oasis Petroleum, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2022 195,000 212,550 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/2s, 2019 (Cayman Islands) 245,000 259,088 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/8s, 2023 (Cayman Islands) 180,000 182,700 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 133,000 146,134 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6s, 2018 132,000 137,610 Pertamina Persero PT 144A sr. unsec. unsub. notes 4.3s, 2023 (Indonesia) 200,000 188,750 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 1,920,000 1,910,395 Petroleos de Venezuela SA 144A company guaranty sr. unsec. notes 6s, 2026 (Venezuela) 385,000 248,325 Petroleos Mexicanos 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2045 (Mexico) 250,000 289,636 Petroleos Mexicanos 144A company guaranty sr. unsec. unsub. notes 4 7/8s, 2024 (Mexico) 250,000 265,142 Phillips 66 company guaranty sr. unsec. unsub. notes 2.95s, 2017 885,000 927,507 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 849,000 964,676 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 81,000 87,075 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 66,000 69,960 Rose Rock Midstream LP/Rose Rock Finance Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2022 85,000 86,063 Rosetta Resources, Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2024 179,000 186,160 Rosetta Resources, Inc. company guaranty sr. unsec. unsub. notes 5 5/8s, 2021 112,000 115,220 Sabine Pass LNG LP company guaranty sr. notes 7 1/2s, 2016 700,000 773,500 Sabine Pass LNG LP company guaranty sr. notes 6 1/2s, 2020 67,000 72,528 Samson Investment Co. 144A sr. unsec. notes 10 3/4s, 2020 361,000 380,404 Sanchez Energy Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2023 70,000 72,275 Seven Generations Energy, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Canada) 140,000 153,643 Seventy Seven Energy, Inc. 144A sr. unsec. notes 6 1/2s, 2022 80,000 82,000 Shelf Drilling Holdings, Ltd. 144A sr. notes 8 5/8s, 2018 416,000 445,120 Shell International Finance BV company guaranty sr. unsec. notes 3.1s, 2015 (Netherlands) 270,000 277,355 Shell International Finance BV company guaranty sr. unsec. unsub. notes 5.2s, 2017 (Netherlands) 950,000 1,055,638 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 67,000 71,020 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 73,000 79,023 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 28,000 30,450 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 110,000 125,233 Tervita Corp. 144A sr. unsec. notes 10 7/8s, 2018 (Canada) 42,000 42,769 Total Capital International SA company guaranty sr. unsec. unsub. notes 1.55s, 2017 (France) 871,000 883,472 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 160,000 170,800 Weatherford International, Ltd. of Bermuda company guaranty sr. unsec. notes 9 7/8s, 2039 (Bermuda) 685,000 1,064,989 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 322,000 353,395 Williams Companies, Inc. (The) notes 7 3/4s, 2031 11,000 13,255 Williams Companies, Inc. (The) sr. unsec. notes 7 7/8s, 2021 30,000 37,246 Williams Companies, Inc. (The) sr. unsec. notes 4.55s, 2024 400,000 403,960 Williams Partners LP sr. unsec. notes 5.4s, 2044 128,000 136,905 Williams Partners LP sr. unsec. notes 4.3s, 2024 127,000 131,717 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 59,000 62,983 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 255,000 271,575 Financials (3.6%) Abbey National Treasury Services PLC of Stamford, CT company guaranty sr. unsec. unsub. notes 1 3/8s, 2017 950,000 954,032 Aflac, Inc. sr. unsec. notes 8 1/2s, 2019 495,000 638,245 Aflac, Inc. sr. unsec. notes 6.9s, 2039 220,000 293,622 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 146,000 163,155 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 112,000 116,690 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2031 107,000 136,693 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 101,000 122,715 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 269,000 324,145 Ally Financial, Inc. unsec. sub. notes 8s, 2018 109,000 129,438 American Express Co. sr. unsec. notes 7s, 2018 555,000 659,979 American Express Co. sr. unsec. notes 6.15s, 2017 337,000 385,615 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2058 412,000 567,530 American International Group, Inc. sr. unsec. Ser. MTN, 5.85s, 2018 437,000 499,062 American International Group, Inc. sr. unsec. unsub. notes 3.8s, 2017 885,000 945,718 ARC Properties Operating Partnership LP/Clark Acquisition, LLC 144A company guaranty sr. unsec. unsub. notes 4.6s, 2024 (R) 410,000 420,462 Associates Corp. of North America sr. unsec. notes 6.95s, 2018 209,000 249,597 AXA SA 144A jr. unsec. sub. FRN notes 6.463s, perpetual maturity (France) 425,000 455,281 AXA SA 144A jr. unsec. sub. FRN notes 6.379s, perpetual maturity (France) 305,000 330,925 Banco del Estado de Chile 144A sr. unsec. notes 2s, 2017 (Chile) 185,000 187,336 Bank of America Corp. sr. unsec. unsub. notes 2s, 2018 871,000 876,621 Bank of Montreal sr. unsec. unsub. notes Ser. MTN, 2 1/2s, 2017 (Canada) 871,000 906,085 Bank of New York Mellon Corp. (The) sr. unsec. unsub. notes 1.969s, 2017 270,000 275,994 Bank of New York Mellon Corp. (The) 144A sr. unsec. notes Ser. MTN, 2 1/2s, 2016 20,000 20,593 Bank of Nova Scotia sr. unsec. unsub. notes 1 3/8s, 2017 (Canada) 885,000 883,018 Bank of Tokyo-Mitsubishi UFJ, Ltd. (The) 144A sr. unsec. notes 1.2s, 2017 (Japan) 895,000 893,011 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 80,000 110,657 Barclays PLC jr. unsec. sub. FRB bonds 6 5/8s, perpetual maturity (United Kingdom) 1,056,800 1,046,232 BBVA International Preferred SAU bank guaranty jr. unsec. sub. FRB bonds 5.919s, perpetual maturity (Spain) 570,000 594,225 Bear Stearns Cos., LLC (The) sr. unsec. unsub. notes 5.7s, 2014 640,000 652,308 Berkshire Hathaway Finance Corp. company guaranty sr. unsec. unsub. notes 4.3s, 2043 90,000 89,558 Berkshire Hathaway Finance Corp. company guaranty sr. unsec. unsub. notes 1.6s, 2017 173,000 175,721 BNP Paribas SA bank guaranty sr. unsec. unsub. notes Ser. MTN, 1 3/8s, 2017 (France) 950,000 951,020 BNP Paribas SA sr. unsec. notes Ser. MTN, 2 3/8s, 2017 (France) 110,000 112,527 BNP Paribas SA 144A jr. unsec. sub. FRN notes 5.186s, perpetual maturity (France) 411,000 418,706 BPCE SA 144A unsec. sub. notes 5.7s, 2023 (France) 450,000 495,500 BPCE SA 144A unsec. sub. notes 5.15s, 2024 (France) 325,000 343,644 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 (R) 190,000 208,616 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 59,000 62,614 CBL & Associates LP company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 (R) 745,000 794,296 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 137,000 138,370 CIT Group, Inc. sr. unsec. notes 5s, 2023 87,000 89,175 CIT Group, Inc. sr. unsec. notes 5s, 2022 342,000 353,970 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 118,000 126,666 CIT Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2018 109,000 117,039 CIT Group, Inc. sr. unsec. unsub. notes 3 7/8s, 2019 62,000 62,967 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 213,000 239,093 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 146,000 158,228 Citigroup, Inc. jr. unsec. sub. FRB bonds Ser. B, 5.9s, perpetual maturity 23,000 23,230 Citigroup, Inc. sr. unsec. notes 8 1/2s, 2019 11,000 14,060 Citigroup, Inc. sr. unsec. unsub. notes 4.45s, 2017 885,000 953,153 Commerzbank AG 144A unsec. sub. notes 8 1/8s, 2023 (Germany) 815,000 989,011 Commonwealth Bank of Australia of New York, NY sr. unsec. unsub. bonds 1 1/8s, 2017 1,210,000 1,209,805 Community Choice Financial, Inc. company guaranty sr. notes 10 3/4s, 2019 104,000 88,920 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA of Netherlands (Rabobank Nederland) bank guaranty sr. unsec. notes 3 3/8s, 2017 (Netherlands) 792,000 838,695 Credit Acceptance Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 143,000 149,435 Credit Suisse Group AG 144A jr. unsec. sub. FRN notes 7 1/2s, perpetual maturity (Switzerland) 490,000 542,675 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 (R) 150,000 189,804 Deutsche Bank AG/London sr. unsec. notes 6s, 2017 (United Kingdom) 871,000 990,033 DFC Finance Corp. 144A company guaranty sr. notes 10 1/2s, 2020 160,000 163,400 Dresdner Funding Trust I 144A bonds 8.151s, 2031 100,000 121,500 Duke Realty LP company guaranty sr. unsec. notes 6 3/4s, 2020 (R) 110,000 131,089 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 269,000 291,193 EPR Properties unsec. notes 5 1/4s, 2023 (R) 380,000 396,769 Fifth Third Bancorp jr. unsec. sub. FRB bonds 5.1s, perpetual maturity 156,000 149,877 Five Corners Funding Trust 144A unsec. bonds 4.419s, 2023 230,000 242,683 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 750,000 989,369 General Electric Capital Corp. sr. unsec. notes Ser. MTN, 5.4s, 2017 1,315,000 1,459,842 Genworth Holdings, Inc. company guaranty jr. unsec. sub. FRB bonds 6.15s, 2066 793,000 754,341 Genworth Holdings, Inc. sr. unsec. unsub. notes 7.7s, 2020 325,000 400,526 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 335,000 408,492 Goldman Sachs Group, Inc. (The) sr. unsec. unsub. notes Ser. GLOB, 2 3/8s, 2018 444,000 450,898 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 122,000 146,028 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 5 1/8s, 2022 100,000 113,711 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 250,000 278,200 HCP, Inc. sr. unsec. unsub. notes 3.15s, 2022 (R) 195,000 192,447 Hockey Merger Sub 2, Inc. 144A sr. unsec. notes 7 7/8s, 2021 179,000 191,754 HSBC Capital Funding LP 144A bank guaranty jr. unsec. sub. FRB bonds 10.176s, perpetual maturity (Jersey) 740,000 1,104,450 HSBC Finance Capital Trust IX FRN notes 5.911s, 2035 200,000 208,500 HSBC Finance Corp. sr. unsec. sub. notes 6.676s, 2021 448,000 535,764 HSBC USA Capital Trust I 144A jr. bank guaranty unsec. notes 7.808s, 2026 180,000 182,298 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 6s, 2020 322,000 344,943 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2022 174,000 182,265 ING Bank NV 144A unsec. sub. notes 5.8s, 2023 (Netherlands) 1,960,000 2,211,149 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 45,000 50,288 International Lease Finance Corp. sr. unsec. unsub. notes 5 7/8s, 2022 146,000 159,140 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 300,000 306,750 Intesa Sanpaolo SpA 144A company guaranty unsec. sub. bonds 5.017s, 2024 (Italy) 200,000 202,363 iStar Financial, Inc. sr. unsec. notes 7 1/8s, 2018 (R) 98,000 109,148 iStar Financial, Inc. sr. unsec. notes 5s, 2019 (R) 35,000 35,000 JPMorgan Chase & Co. jr. unsec. sub. FRN notes 7.9s, perpetual maturity 363,000 405,653 JPMorgan Chase & Co. sr. unsec. unsub. notes 2s, 2017 882,000 896,953 KeyCorp sr. unsec. unsub. notes Ser. MTN, 2.3s, 2018 866,000 876,094 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 790,000 932,200 Liberty Mutual Group, Inc. 144A notes 6 1/2s, 2035 53,000 64,921 Lloyds Banking Group PLC jr. unsec. sub. FRB bonds 7 1/2s, perpetual maturity (United Kingdom) 1,768,000 1,881,152 Lloyds Banking Group PLC 144A jr. unsec. sub. FRN notes 6.657s, perpetual maturity (United Kingdom) 185,000 207,200 Macquarie Bank, Ltd. 144A sr. unsec. notes 3.45s, 2015 (Australia) 90,000 92,595 Merrill Lynch & Co., Inc. unsec. sub. notes 6.11s, 2037 770,000 888,300 MetLife, Inc. sr. unsec. unsub. notes 6 3/4s, 2016 885,000 983,470 Metropolitan Life Global Funding I 144A notes 3s, 2023 155,000 153,778 Mid-America Apartments LP sr. unsec. notes 4.3s, 2023 (R) 385,000 401,576 Morgan Stanley sr. unsec. notes 4 3/4s, 2017 870,000 947,203 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 (R) 115,000 125,350 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 (R) 260,000 280,150 National Australia Bank, Ltd./New York sr. unsec. notes 2.3s, 2018 (Australia) 475,000 483,896 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2020 220,000 231,275 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 105,000 105,263 Nationwide Mutual Insurance Co. 144A notes 9 3/8s, 2039 135,000 209,850 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 5 7/8s, 2022 175,000 186,813 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 5 5/8s, 2020 70,000 74,025 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/8s, 2017 125,000 135,469 Ocwen Financial Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2019 140,000 144,550 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 112,000 127,960 PHH Corp. sr. unsec. unsub. notes 6 3/8s, 2021 230,000 243,225 PNC Bank, NA sr. unsec. unsub. notes Ser. BKNT, 1 1/8s, 2017 890,000 892,472 Primerica, Inc. sr. unsec. unsub. notes 4 3/4s, 2022 234,000 254,737 Progressive Corp. (The) jr. unsec. sub. FRN notes 6.7s, 2037 346,000 384,925 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 174,000 176,175 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 98,000 106,330 Prudential Financial, Inc. jr. unsec. sub. FRN notes 8 7/8s, 2038 160,000 195,400 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5 5/8s, 2043 388,000 416,615 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5.2s, 2044 144,000 145,980 Prudential Holdings, LLC 144A sr. notes Ser. B, 7.245s, 2023 150,000 185,176 Realty Income Corp. sr. unsec. notes 4.65s, 2023 (R) 75,000 80,533 Royal Bank of Canada sr. unsec. unsub. notes Ser. GMTN, 2.2s, 2018 (Canada) 885,000 903,737 Royal Bank of Scotland Group PLC jr. sub. unsec. FRN notes Ser. U, 7.64s, perpetual maturity (United Kingdom) 505,000 537,825 Royal Bank of Scotland Group PLC unsec. sub. notes 6s, 2023 (United Kingdom) 130,000 140,557 Royal Bank of Scotland Group PLC unsec. sub. notes 5 1/8s, 2024 (United Kingdom) 760,000 771,703 Royal Bank of Scotland Group PLC unsec. sub. notes 4.7s, 2018 (United Kingdom) 515,000 546,399 Santander Holdings USA, Inc. sr. unsec. unsub. notes 4 5/8s, 2016 63,000 66,957 Santander Issuances SAU 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 500,000 525,784 Sberbank of Russia Via SB Capital SA 144A sr. notes 6 1/8s, 2022 (Russia) 220,000 233,200 Sberbank of Russia Via SB Capital SA 144A sr. notes 4.95s, 2017 (Russia) 320,000 336,960 Simon Property Group LP sr. unsec. unsub. notes 5 1/4s, 2016 (R) 100,000 109,227 Simon Property Group LP 144A sr. unsec. unsub. notes 1 1/2s, 2018 802,000 796,457 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 98,000 115,885 Societe Generale SA bank guaranty sr. unsec. notes 2 3/4s, 2017 (France) 375,000 388,629 Societe Generale SA 144A jr. unsec. sub. FRB bonds 7 7/8s, perpetual maturity (France) 350,000 379,750 Springleaf Finance Corp. sr. unsec. unsub. notes 7 3/4s, 2021 50,000 56,250 Springleaf Finance Corp. sr. unsec. unsub. notes 6s, 2020 524,000 542,340 Standard Chartered PLC unsec. sub. notes 5.7s, 2022 (United Kingdom) 615,000 678,597 Svenska Handelsbanken AB bank guaranty sr. unsec. notes 2 7/8s, 2017 (Sweden) 458,000 479,195 Swiss Re Treasury US Corp. 144A company guaranty sr. unsec. notes 4 1/4s, 2042 255,000 245,628 TMX Finance, LLC/TitleMax Finance Corp. 144A sr. notes 8 1/2s, 2018 56,000 59,360 Travelers Property Casuality Corp. sr. unsec. unsub. bonds 7 3/4s, 2026 110,000 150,751 UBS AG of Stamford, CT sr. unsec. unsub. notes Ser. BKNT, 5 7/8s, 2017 783,000 894,310 US Bank of NA of Cincinnati, OH sr. unsec. notes Ser. BKNT, 1.1s, 2017 900,000 903,393 USI, Inc./NY 144A sr. unsec. notes 7 3/4s, 2021 325,000 334,344 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. unsub. notes 6.8s, 2025 (Russia) 2,000,000 2,132,400 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,976,000 2,129,338 Wachovia Corp. sr. unsec. notes 5 3/4s, 2017 95,000 107,427 Walter Investment Management Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2021 123,000 128,535 Wells Fargo & Co. sr. unsec. notes 2.1s, 2017 871,000 893,327 Westpac Banking Corp. sr. unsec. bonds 3s, 2015 (Australia) 45,000 46,593 Westpac Banking Corp. sr. unsec. notes 4 7/8s, 2019 (Australia) 220,000 247,017 Westpac Banking Corp. sr. unsec. unsub. notes 2 1/4s, 2018 (Australia) 160,000 163,010 Weyerhaeuser Real Estate Co. 144A sr. unsec. unsub. notes 5 7/8s, 2024 50,000 51,438 WP Carey, Inc. sr. unsec. unsub. notes 4.6s, 2024 95,000 98,808 ZFS Finance USA Trust V 144A FRB bonds 6 1/2s, 2037 290,000 309,938 Health care (0.8%) AbbVie, Inc. sr. unsec. unsub. notes 2.9s, 2022 240,000 232,088 AbbVie, Inc. sr. unsec. unsub. notes 1 3/4s, 2017 793,000 797,325 Acadia Healthcare Co., Inc. company guaranty sr. unsec. notes 6 1/8s, 2021 220,000 231,000 Acadia Healthcare Co., Inc. 144A company guaranty sr. unsec. notes 5 1/8s, 2022 140,000 140,350 Amgen, Inc. sr. unsec. notes 3.45s, 2020 345,000 361,285 Amgen, Inc. sr. unsec. unsub. notes 2 1/8s, 2017 885,000 907,072 AstraZeneca PLC sr. unsec. unsub. notes 6.45s, 2037 (United Kingdom) 270,000 349,516 AstraZeneca PLC sr. unsub. notes 5.9s, 2017 (United Kingdom) 885,000 1,011,828 Aviv Healthcare Properties LP/Aviv Healthcare Capital Corp. company guaranty sr. unsec. notes 7 3/4s, 2019 151,000 160,815 Aviv Healthcare Properties LP/Aviv Healthcare Capital Corp. company guaranty sr. unsec. notes 6s, 2021 151,000 160,060 Capsugel FinanceCo SCA 144A company guaranty sr. unsec. notes 9 7/8s, 2019 EUR 150,000 221,629 Capsugel SA 144A sr. unsec. notes 7s, 2019 (Luxembourg) (PIK) $140,000 144,200 Catamaran Corp. company guaranty sr. unsec. bonds 4 3/4s, 2021 165,000 166,650 Centene Corp. sr. unsec. unsub. notes 4 3/4s, 2022 115,000 116,725 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 28,000 29,365 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8s, 2019 59,000 64,605 CHS/Community Health Systems, Inc. 144A company guaranty sr. notes 5 1/8s, 2021 28,000 28,700 CHS/Community Health Systems, Inc. 144A company guaranty sr. unsec. notes 6 7/8s, 2022 34,000 36,040 CIGNA Corp. sr. unsec. unsub. notes 4 1/2s, 2021 235,000 258,248 ConvaTec Healthcare D Sarl 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 105,000 151,651 Crimson Merger Sub, Inc. 144A sr. unsec. notes 6 5/8s, 2022 $227,000 225,298 DaVita HealthCare Partners, Inc. company guaranty sr. unsec. notes 5 1/8s, 2024 170,000 171,063 Endo Finance, LLC 144A company guaranty sr. unsec. notes 5 3/4s, 2022 155,000 158,875 Endo Finance, LLC & Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/8s, 2023 120,000 120,300 Envision Healthcare Corp. 144A company guaranty sr. unsec. notes 5 1/8s, 2022 65,000 65,569 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 143,000 155,870 HCA, Inc. company guaranty sr. notes 3 3/4s, 2019 244,000 246,745 HCA, Inc. sr. notes 6 1/2s, 2020 557,000 625,233 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 48,000 55,440 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 280,000 307,650 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 115,000 122,619 IMS Health, Inc. 144A sr. unsec. notes 6s, 2020 73,000 76,650 Jaguar Holding Co. I 144A sr. unsec. notes 9 3/8s, 2017 (PIK) 105,000 108,675 Jaguar Holding Co.II/Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 170,000 185,725 JLL/Delta Dutch Newco BV 144A sr. unsec. notes 7 1/2s, 2022 (Netherlands) 224,000 231,840 Johnson & Johnson sr. unsec. notes 5.15s, 2018 554,000 631,976 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 336,000 380,940 Merck & Co., Inc. sr. unsec. unsub. notes 1.3s, 2018 763,000 755,423 Mylan, Inc./PA company guaranty sr. unsec. notes 2.6s, 2018 25,000 25,412 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 (R) 155,000 167,509 Omega Healthcare Investors, Inc. 144A sr. unsec. notes 4.95s, 2024 (R) 480,000 490,254 Par Pharmaceutical Cos., Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 213,000 228,975 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 45,000 54,599 Salix Pharmaceuticals, Ltd. 144A company guaranty sr. unsec. notes 6s, 2021 52,000 55,770 Service Corp. International sr. unsec. unsub. notes 5 3/8s, 2022 168,000 173,880 Service Corp. International 144A sr. unsec. unsub. notes 5 3/8s, 2024 325,000 332,313 Service Corp. International/US sr. unsec. unsub. notes 6 3/4s, 2016 437,000 470,868 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 140,000 148,050 Teleflex, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2024 70,000 70,700 Tenet Healthcare Corp. company guaranty sr. bonds 4 1/2s, 2021 73,000 73,456 Tenet Healthcare Corp. company guaranty sr. bonds 4 3/8s, 2021 132,000 131,175 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 305,000 339,694 Tenet Healthcare Corp. company guaranty sr. notes 6s, 2020 174,000 188,790 Tenet Healthcare Corp. company guaranty sr. notes 4 3/4s, 2020 31,000 31,698 Teva Pharmaceutical Finance II BV/Teva Pharmaceutical Finance III, LLC company guaranty sr. unsec. unsub. notes 3s, 2015 (Curacao) 135,000 138,298 United Surgical Partners International, Inc. company guaranty sr. unsec. unsub. notes 9s, 2020 118,000 130,243 UnitedHealth Group, Inc. sr. unsec. notes 6s, 2018 396,000 456,883 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4.7s, 2021 310,000 346,413 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 55,000 57,587 UnitedHealth Group, Inc. sr. unsec. unsub. notes 3.95s, 2042 245,000 228,761 UnitedHealth Group, Inc. sr. unsec. unsub. notes 2 3/4s, 2023 245,000 237,722 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 31,000 32,938 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 73,000 76,376 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 3/8s, 2020 238,000 252,875 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 31,000 32,318 Valeant Pharmaceuticals International 144A sr. unsec. notes 6 3/4s, 2018 109,000 117,448 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2021 14,000 14,403 WellCare Health Plans, Inc. sr. unsec. notes 5 3/4s, 2020 174,000 185,310 Technology (0.5%) ACI Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 150,000 157,875 Alcatel-Lucent USA, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 250,000 267,500 Apple, Inc. sr. unsec. unsub. notes 3.85s, 2043 84,000 77,526 Apple, Inc. sr. unsec. unsub. notes 3.45s, 2024 150,000 151,169 Apple, Inc. sr. unsec. unsub. notes 2.1s, 2019 15,000 15,086 Avaya, Inc. 144A company guaranty notes 10 1/2s, 2021 90,000 83,025 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 305,000 305,000 Cisco Systems, Inc. company guaranty sr. unsec. unsub. notes 3.15s, 2017 395,000 416,982 Cisco Systems, Inc. sr. unsec. unsub. notes 1.1s, 2017 401,000 402,246 eBay, Inc. sr. unsec. unsub. notes 1.35s, 2017 885,000 889,164 Epicor Software Corp. company guaranty sr. unsec. notes 8 5/8s, 2019 81,000 87,176 Fidelity National Information Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2022 105,000 110,386 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 132,000 162,525 First Data Corp. company guaranty sr. unsec. notes 11 1/4s, 2021 115,000 134,263 First Data Corp. company guaranty sr. unsec. sub. notes 11 3/4s, 2021 258,000 306,053 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 795,000 870,525 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 98,000 105,228 First Data Holdings, Inc. 144A sr. unsec. notes 14 1/2s, 2019 (PIK) 99,470 110,412 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 71,000 80,230 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 5s, 2021 140,000 143,500 Freescale Semiconductor, Inc. 144A sr. notes 6s, 2022 168,000 179,340 Hewlett-Packard Co. sr. unsec. notes 5 1/2s, 2018 135,000 152,709 Hewlett-Packard Co. sr. unsec. unsub. notes 2.6s, 2017 754,000 779,294 Honeywell International, Inc. sr. unsec. unsub. notes 5 3/8s, 2041 155,000 184,884 Honeywell International, Inc. sr. unsec. unsub. notes 4 1/4s, 2021 120,000 132,840 IBM Corp. sr. unsec. unsub. notes 1 7/8s, 2022 390,000 360,698 Infor US, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2018 76,000 86,355 Intel Corp. sr. unsec. unsub. notes 1.35s, 2017 890,000 890,250 Iron Mountain, Inc. company guaranty sr. sub. notes 7 3/4s, 2019 73,000 79,844 Iron Mountain, Inc. company guaranty sr. unsec. unsub. notes 6s, 2023 146,000 157,863 Jabil Circuit, Inc. sr. unsec. notes 8 1/4s, 2018 84,000 100,065 Micron Technology, Inc. 144A sr. unsec. notes 5 7/8s, 2022 180,000 193,050 Microsoft Corp. sr. unsec. unsub. notes 5.3s, 2041 60,000 69,453 Microsoft Corp. sr. unsec. unsub. notes 4.2s, 2019 250,000 278,264 Oracle Corp. sr. unsec. unsub. notes 2 1/2s, 2022 355,000 339,637 SoftBank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 565,000 574,181 SunGard Data Systems, Inc. company guaranty sr. unsec. sub. notes 6 5/8s, 2019 101,000 106,303 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 96,000 104,640 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 128,000 137,120 Xerox Corp. sr. unsec. notes 6 3/4s, 2039 72,000 87,302 Xerox Corp. sr. unsec. unsub. notes 5 5/8s, 2019 60,000 68,920 Transportation (0.1%) Aguila 3 SA 144A company guaranty sr. notes 7 7/8s, 2018 (Luxembourg) 190,000 200,450 Air Medical Group Holdings, Inc. company guaranty sr. notes 9 1/4s, 2018 162,000 172,733 Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 105,000 119,660 Burlington Northern Santa Fe, LLC sr. unsec. unsub. notes 5 3/4s, 2040 95,000 113,353 CSX Corp. sr. unsec. unsub. notes 4.1s, 2044 240,000 226,229 Delta Air Lines, Inc. sr. notes Ser. A, 7 3/4s, 2019 137,978 162,125 FedEx Corp. company guaranty sr. unsec. unsub. notes 2 5/8s, 2022 45,000 43,214 Kansas City Southern de Mexico SA de CV sr. unsec. unsub. notes 2.35s, 2020 53,000 50,730 Kansas City Southern Railway Co. (The) company guaranty sr. unsec. notes 4.3s, 2043 97,000 92,078 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 221,000 236,470 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 181,000 184,620 Utilities and power (0.7%) AES Corp./Virginia (The) sr. unsec. notes 8s, 2020 14,000 16,835 AES Corp./Virginia (The) sr. unsec. unsub. notes 8s, 2017 507,000 590,655 AES Corp./Virginia (The) sr. unsec. unsub. notes 7 3/8s, 2021 227,000 265,590 AES Corp./Virginia (The) sr. unsec. unsub. notes 4 7/8s, 2023 59,000 58,410 Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 35,000 36,417 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 259,000 281,339 Calpine Corp. 144A company guaranty sr. notes 6s, 2022 42,000 45,308 Calpine Corp. 144A company guaranty sr. notes 5 7/8s, 2024 34,000 35,785 Colorado Interstate Gas Co., LLC sr. unsec. debs. 6.85s, 2037 30,000 35,551 Consolidated Edison Co. of New York sr. unsec. notes 7 1/8s, 2018 562,000 682,832 Consolidated Edison Co. of New York sr. unsec. unsub. notes 4.2s, 2042 130,000 128,529 DPL, Inc. sr. unsec. notes 6 1/2s, 2016 241,000 259,678 Duke Energy Corp. sr. unsec. unsub. notes 2.15s, 2016 265,000 272,608 Dynegy Holdings, LLC escrow bonds 7 3/4s, 2019 410,000 513 EDP Finance BV 144A sr. unsec. notes 5 1/4s, 2021 (Netherlands) 515,000 545,677 El Paso, LLC company guaranty sr. notes 7s, 2017 469,000 529,384 El Paso, LLC sr. notes Ser. GMTN, 7 3/4s, 2032 157,000 171,915 Electricite de France (EDF) 144A jr. unsec. sub. FRN notes 5 5/8s, perpetual maturity (France) 1,660,000 1,734,202 Electricite de France (EDF) 144A sr. unsec. notes 6.95s, 2039 (France) 115,000 152,876 Electricite de France (EDF) 144A sr. unsec. notes 6 1/2s, 2019 (France) 165,000 196,615 Electricite de France (EDF) 144A unsec. sub. FRN notes 5 1/4s, perpetual maturity (France) 1,235,000 1,259,601 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 175,000 16,625 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A sr. notes 10s, 2020 244,000 23,180 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 104,000 120,120 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 85,000 101,373 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 75,000 83,073 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 230,000 237,840 EP Energy, LLC/EP Energy Finance, Inc. sr. unsec. notes 9 3/8s, 2020 263,000 302,450 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. notes 6 7/8s, 2019 104,000 110,890 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 60,000 67,650 FirstEnergy Corp. sr. unsec. unsub. notes 4 1/4s, 2023 791,000 787,770 FirstEnergy Corp. sr. unsec. unsub. notes 2 3/4s, 2018 118,000 119,412 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 193,000 209,888 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 45,000 49,388 Kinder Morgan Energy Partners LP sr. unsec. unsub. notes 3 1/2s, 2021 270,000 273,745 Kinder Morgan, Inc./DE 144A sr. notes 5s, 2021 618,000 638,085 MidAmerican Energy Holdings Co. bonds 6 1/8s, 2036 7,000 8,679 MidAmerican Funding, LLC sr. bonds 6.927s, 2029 235,000 306,548 Nevada Power Co. mtge. notes 7 1/8s, 2019 115,000 140,816 NiSource Finance Corp. company guaranty sr. unsec. notes 6 1/8s, 2022 75,000 88,645 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 515,000 571,006 NSTAR Electric Co. sr. unsec. unsub. notes 2 3/8s, 2022 (Canada) 205,000 195,718 Oncor Electric Delivery Co., LLC sr. notes 4.1s, 2022 80,000 86,003 Pacific Gas & Electric Co. sr. unsec. notes 6.05s, 2034 112,000 138,512 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 4.2s, 2022 425,000 454,741 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 3.4s, 2023 15,000 15,021 Public Service Electric & Gas Co. sr. notes Ser. MTN, 5 1/2s, 2040 75,000 91,163 Puget Sound Energy, Inc. jr. sub. FRN notes Ser. A, 6.974s, 2067 240,000 251,834 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 157,000 170,541 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 109,000 113,905 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2023 132,000 130,680 Southern Star Central Corp. 144A sr. unsec. notes 5 1/8s, 2022 185,000 186,388 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 10,000 10,505 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 (In default) (NON) 90,000 82,125 Toledo Edison Co. (The) sr. mtge. bonds 7 1/4s, 2020 20,000 24,111 Union Electric Co. sr. notes 6.4s, 2017 140,000 159,108 Total corporate bonds and notes (cost $209,421,709) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (4.5%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (0.7%) Government National Mortgage Association Pass-Through Certificates 3s, TBA, July 1, 2044 $12,000,000 $12,112,500 U.S. Government Agency Mortgage Obligations (3.8%) Federal National Mortgage Association Pass-Through Certificates 6s, October 1, 2016 127,451 132,613 6s, TBA, July 1, 2044 18,000,000 20,279,531 4 1/2s, with due dates from February 1, 2039 to April 1, 2039 155,336 168,443 4 1/2s, TBA, July 1, 2044 1,000,000 1,083,125 4s, TBA, July 1, 2044 33,000,000 35,026,405 3 1/2s, TBA, July 1, 2029 13,000,000 13,776,953 3s, TBA, July 1, 2044 2,000,000 1,975,938 Total U.S. government and agency mortgage obligations (cost $83,862,773) MORTGAGE-BACKED SECURITIES (2.8%) (a) Principal amount Value Agency collateralized mortgage obligations (0.3%) Federal Home Loan Mortgage Corporation IFB Ser. 3182, Class SP, 27.993s, 2032 $100,174 $149,178 IFB Ser. 3072, Class SM, 23.24s, 2035 123,073 176,666 IFB Ser. 3072, Class SB, 23.094s, 2035 110,104 156,994 IFB Ser. 3249, Class PS, 21.774s, 2036 84,810 116,624 IFB Ser. 3065, Class DC, 19.405s, 2035 87,477 125,220 IFB Ser. 2990, Class LB, 16.558s, 2034 129,486 169,634 IFB Ser. 14-326, Class S2, IO, 5.798s, 2044 1,286,412 315,656 IFB Ser. 323, Class S1, IO, 5.798s, 2044 1,373,379 307,508 IFB Ser. 310, Class S4, IO, 5.798s, 2043 800,743 207,769 IFB Ser. 311, Class S1, IO, 5.798s, 2043 2,456,346 558,356 IFB Ser. 308, Class S1, IO, 5.798s, 2043 993,444 253,954 Ser. T-56, Class A, IO, 0.524s, 2043 110,082 1,875 Ser. T-56, Class 1, IO, zero %, 2043 115,136 9 Ser. T-56, Class 2, IO, zero %, 2043 109,653 343 Ser. T-56, Class 3, IO, zero %, 2043 88,600 7 Ser. 1208, Class F, PO, zero %, 2022 1,490 1,379 FRB Ser. 3326, Class WF, zero %, 2035 2,548 2,150 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.988s, 2036 42,415 79,343 IFB Ser. 06-8, Class HP, 24.009s, 2036 64,928 100,355 IFB Ser. 07-53, Class SP, 23.643s, 2037 104,921 155,534 IFB Ser. 05-75, Class GS, 19.794s, 2035 94,850 126,824 IFB Ser. 13-102, Class SH, IO, 5.748s, 2043 3,067,865 714,506 Ser. 418, Class C15, IO, 3 1/2s, 2043 1,748,429 395,036 Ser. 03-W10, Class 1, IO, 1.083s, 2043 137,419 3,897 Ser. 01-50, Class B1, IO, 0.42s, 2041 1,048,931 14,095 Ser. 02-W8, Class 1, IO, 0.317s, 2042 602,646 7,156 Ser. 01-79, Class BI, IO, 0.313s, 2045 404,573 3,998 Ser. 03-34, Class P1, PO, zero %, 2043 19,692 17,132 Government National Mortgage Association IFB Ser. 13-129, Class CS, IO, 5.997s, 2042 2,563,539 441,185 IFB Ser. 10-20, Class SC, IO, 5.997s, 2040 43,756 7,865 Ser. 10-9, Class UI, IO, 5s, 2040 1,530,391 339,010 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 63,066 11,301 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 315,093 68,283 Ser. 10-107, Class NI, IO, 4 1/2s, 2039 1,541,766 223,972 Ser. 10-103, Class DI, IO, 4 1/2s, 2038 953,467 119,183 Ser. 10-85, Class MI, IO, 4 1/2s, 2036 1,911,070 125,787 Ser. 12-141, Class WI, IO, 3 1/2s, 2041 4,478,412 684,928 Commercial mortgage-backed securities (1.8%) Banc of America Commercial Mortgage Trust FRB Ser. 07-2, Class A2, 5.634s, 2049 39,393 39,530 Ser. 06-6, Class AJ, 5.421s, 2045 607,000 631,630 Ser. 07-1, Class XW, IO, 0.494s, 2049 1,106,466 8,560 Banc of America Commercial Mortgage Trust 144A Ser. 07-5, Class XW, IO, 0.531s, 2051 4,827,053 45,732 Banc of America Merrill Lynch Commercial Mortgage, Inc. 144A FRB Ser. 04-5, Class F, 5.65s, 2041 347,000 352,205 Ser. 04-4, Class XC, IO, 0.872s, 2042 649,874 1,720 Ser. 04-5, Class XC, IO, 0.834s, 2041 1,843,169 3,810 Ser. 02-PB2, Class XC, IO, 0.416s, 2035 614,777 310 Ser. 05-1, Class XW, IO, 0.036s, 2042 8,750,154 438 Bear Stearns Commercial Mortgage Securities Trust FRB Ser. 05-T18, Class D, 5.134s, 2042 280,000 289,800 Ser. 04-PR3I, Class X1, IO, 0.743s, 2041 52,735 155 Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class C, 5.605s, 2039 261,000 261,731 Ser. 04-PWR5, Class E, 5.222s, 2042 406,000 407,738 Ser. 06-PW14, Class X1, IO, 0.832s, 2038 6,408,177 98,558 CFCRE Commercial Mortgage Trust 144A FRB Ser. 11-C2, Class E, 5.744s, 2047 331,000 350,711 FRB Ser. 11-C1, Class E, 5.73s, 2044 295,000 312,110 Citigroup Commercial Mortgage Trust Ser. 06-C5, Class AJ, 5.482s, 2049 418,000 423,180 Citigroup Commercial Mortgage Trust 144A Ser. 06-C5, Class XC, IO, 0.735s, 2049 42,697,783 542,262 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XC, IO, 0.559s, 2049 8,243,132 57,702 Ser. 07-CD4, Class XW, IO, 0.559s, 2049 2,464,555 19,716 COMM Mortgage Trust Ser. 07-C9, Class AJ, 5.65s, 2049 622,000 670,578 FRB Ser. 14-CR18, Class C, 4.74s, 2047 318,000 330,024 Ser. 14-UBS2, Class XA, IO, 1.607s, 2047 4,549,385 429,125 Ser. 14-CR17, Class XA, IO, 1.38s, 2047 3,472,959 278,676 Ser. 06-C8, Class XS, IO, 0.706s, 2046 42,355,657 483,413 COMM Mortgage Trust 144A FRB Ser. 07-C9, Class AJFL, 0.844s, 2049 113,000 106,220 Credit Suisse Commercial Mortgage Trust 144A Ser. 07-C1, Class AX, IO, 0.615s, 2040 31,031,793 328,937 Ser. 07-C2, Class AX, IO, 0.226s, 2049 14,981,091 70,808 Credit Suisse First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 234,931 258,424 Ser. 03-C3, Class AX, IO, 1.763s, 2038 161,465 7 Ser. 02-CP3, Class AX, IO, 1.471s, 2035 185,257 2,819 DBRR Trust 144A FRB Ser. 13-EZ3, Class A, 1.636s, 2049 305,528 307,820 FFCA Secured Lending Corp. 144A Ser. 00-1, Class X, IO, 1.013s, 2020 180,919 2,985 GE Capital Commercial Mortgage Corp. FRB Ser. 05-C1, Class B, 4.846s, 2048 332,000 336,197 GE Capital Commercial Mortgage Corp. 144A Ser. 07-C1, Class XC, IO, 0.382s, 2049 34,577,136 203,037 Ser. 05-C3, Class XC, IO, 0.282s, 2045 77,557,296 119,337 GMAC Commercial Mortgage Securities, Inc. Trust Ser. 97-C1, Class X, IO, 1.463s, 2029 149,915 5,531 Ser. 05-C1, Class X1, IO, 0.765s, 2043 1,984,802 7,078 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class D, 4.986s, 2042 244,000 244,916 FRB Ser. 05-GG3, Class B, 4.894s, 2042 592,000 601,590 GS Mortgage Securities Trust Ser. 06-GG6, Class A2, 5.506s, 2038 3,704 3,705 Ser. 05-GG4, Class B, 4.841s, 2039 1,770,000 1,779,204 Ser. 13-GC10, Class XA, IO, 1.896s, 2046 7,294,173 757,281 GS Mortgage Securities Trust 144A FRB Ser. 11-GC3, Class D, 5.728s, 2044 1,181,000 1,247,111 Ser. 06-GG6, Class XC, IO, 0.158s, 2038 1,959,321 1,354 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.279s, 2051 71,000 75,288 FRB Ser. 04-CB9, Class B, 5.773s, 2041 176,614 176,614 Ser. 06-LDP8, Class B, 5.52s, 2045 290,000 297,830 FRB Ser. 06-LDP8, Class AJ, 5.48s, 2045 2,095,000 2,224,681 Ser. 04-LN2, Class A2, 5.115s, 2041 243,098 244,474 Ser. 04-C3, Class B, 4.961s, 2042 477,000 479,767 FRB Ser. 05-LDP2, Class B, 4.882s, 2042 243,000 249,683 FRB Ser. 13-C10, Class C, 4.298s, 2047 716,000 731,307 Ser. 13-LC11, Class XA, IO, 1.721s, 2046 10,780,785 1,009,405 Ser. 06-LDP8, Class X, IO, 0.725s, 2045 2,104,008 21,686 Ser. 06-CB17, Class X, IO, 0.663s, 2043 12,008,740 131,220 Ser. 07-LDPX, Class X, IO, 0.488s, 2049 9,388,104 83,207 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 07-CB20, Class C, 6.379s, 2051 260,000 245,016 FRB Ser. 12-C6, Class E, 5 3/8s, 2045 172,000 177,636 FRB Ser. 12-C8, Class D, 4.823s, 2045 364,000 372,618 FRB Ser. 12_LC9, Class D, 4.573s, 2047 311,000 314,169 Ser. 05-CB12, Class X1, IO, 0.493s, 2037 2,528,293 7,183 Key Commercial Mortgage Ser. 07-SL1, Class A2, 5.792s, 2040 471,042 469,864 LB-UBS Commercial Mortgage Trust Ser. 06-C7, Class A2, 5.3s, 2038 370,741 378,868 Ser. 07-C2, Class XW, IO, 0.738s, 2040 823,668 11,838 LB-UBS Commercial Mortgage Trust 144A Ser. 06-C6, Class XCL, IO, 0.855s, 2039 41,234,934 588,917 Ser. 06-C7, Class XCL, IO, 0.85s, 2038 2,552,266 34,793 Ser. 06-C7, Class XW, IO, 0.85s, 2038 1,355,085 18,473 Ser. 05-C5, Class XCL, IO, 0.603s, 2040 7,698,036 46,604 Ser. 05-C2, Class XCL, IO, 0.484s, 2040 8,534,711 16,882 Ser. 05-C7, Class XCL, IO, 0.371s, 2040 8,597,429 20,453 Merrill Lynch Mortgage Investors Trust Ser. 96-C2, Class JS, IO, 2.371s, 2028 11,052 1 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 6.033s, 2050 167,922 168,720 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 1.067s, 2039 1,418,628 1,409 Ser. 05-MCP1, Class XC, IO, 0.766s, 2043 2,869,302 10,691 Mezz Cap Commercial Mortgage Trust 144A Ser. 05-C3, Class X, IO, 6.525s, 2044 283,172 16,452 Ser. 06-C4, Class X, IO, 6.472s, 2045 606,420 45,845 ML-CFC Commercial Mortgage Trust Ser. 06-3, Class AJ, 5.485s, 2046 930,000 952,041 Morgan Stanley Bank of America Merrill Lynch Trust FRB Ser. 13-C11, Class C, 4.565s, 2046 (F) 586,000 597,717 Morgan Stanley Bank of America Merrill Lynch Trust 144A FRB Ser. 13-C11, Class D, 4.565s, 2046 1,500,000 1,405,800 Morgan Stanley Capital I Trust FRB Ser. 07-HQ12, Class A2, 5.773s, 2049 149,799 149,949 FRB Ser. 07-HQ12, Class A2FX, 5.773s, 2049 156,746 157,812 Ser. 07-IQ14, Class A2, 5.61s, 2049 149,741 150,406 Ser. 07-HQ11, Class C, 5.558s, 2044 312,000 316,274 Morgan Stanley Capital I Trust 144A FRB Ser. 11-C3, Class E, 5.356s, 2049 297,000 307,811 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.246s, 2043 1,305,094 1,306,634 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C3, Class C, 5.123s, 2049 284,000 304,448 Ser. 12-C4, Class XA, IO, 2.016s, 2045 6,298,629 685,782 Wachovia Bank Commercial Mortgage Trust Ser. 06-C29, IO, 0.53s, 2048 33,492,280 295,067 Ser. 07-C34, IO, 0.494s, 2046 4,090,600 49,496 Wachovia Bank Commercial Mortgage Trust 144A Ser. 05-C18, Class XC, IO, 0.483s, 2042 9,045,224 23,246 Ser. 06-C26, Class XC, IO, 0.185s, 2045 14,308,656 21,749 Wells Fargo Commercial Mortgage Trust 144A FRB Ser. 13-LC12, Class D, 4.439s, 2046 1,225,000 1,124,093 WF-RBS Commercial Mortgage Trust FRB Ser. 14-C19, Class C, 4.646s, 2047 671,000 692,808 Ser. 13-C17, Class XA, IO, 1.779s, 2046 9,101,679 821,995 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 12-C6, Class D, 5.748s, 2045 314,000 329,798 FRB Ser. 11-C2, Class D, 5.647s, 2044 1,168,000 1,250,578 FRB Ser. 13-UBS1, Class D, 4.788s, 2046 915,000 864,922 Ser. 14-C19, Class D, 4.234s, 2047 382,000 341,532 Ser. 12-C10, Class XA, IO, 1.961s, 2045 3,733,870 393,625 Ser. 13-C12, Class XA, IO, 1.649s, 2048 4,534,575 392,894 Residential mortgage-backed securities (non-agency) (0.7%) Barclays Capital, LLC Trust Ser. 13-RR1, Class 9A4, 8.412s, 2036 140,000 141,890 FRB Ser. 12-RR10, Class 9A2, 2.663s, 2035 150,000 141,375 Barclays Capital, LLC Trust 144A FRB Ser. 12-RR11, Class 5A3, 10.161s, 2037 243,137 166,549 FRB Ser. 14-RR2, Class 2A1, 3 1/2s, 2036 1,259,764 1,245,592 Countrywide Alternative Loan Trust Ser. 05-28CB, Class 2A7, 5 3/4s, 2035 1,746,130 1,632,632 FRB Ser. 05-59, Class 1A1, 0.483s, 2035 440,674 365,760 FRB Ser. 05-51, Class 1A1, 0.475s, 2035 723,947 629,834 FRB Ser. 07-OA10, Class 2A1, 0.402s, 2047 612,861 523,996 Credit Suisse Commercial Mortgage Trust 144A FRB Ser. 13-5R, Class 1A6, 0.428s, 2036 660,000 536,448 JPMorgan Resecuritization Trust 144A Ser. 14-1, Class 9A3, 0.442s, 2035 550,020 530,880 Residential Accredit Loans, Inc. FRB Ser. 06-QO7, Class 1A1, 0.924s, 2046 3,341,114 2,288,663 WAMU Mortgage Pass-Through Certificates FRB Ser. 06-AR1, Class 2A1B, 1.194s, 2046 323,734 297,835 FRB Ser. 06-AR3, Class A1B, 1.124s, 2046 601,695 490,682 FRB Ser. 04-AR12, Class A2B, 0.648s, 2044 856,425 774,637 FRB Ser. 05-AR13, Class A1C3, 0.642s, 2045 548,498 484,049 FRB Ser. 05-AR9, Class A1C3, 0.632s, 2045 476,256 428,630 FRB Ser. 05-AR13, Class A1B3, 0.512s, 2045 567,405 504,990 FRB Ser. 05-AR15, Class A1B3, 0.492s, 2045 783,630 688,262 Wells Fargo Mortgage Loan Trust FRB Ser. 12-RR2, Class 1A2, 0.331s, 2047 650,000 481,000 Total mortgage-backed securities (cost $49,374,458) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (0.6%) (a) Principal amount/units Value Argentina (Republic of) sr. unsec. bonds 8.28s, 2033 (Argentina) $476,693 $402,777 Argentina (Republic of) sr. unsec. bonds 7s, 2017 (Argentina) 245,000 228,463 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 (Argentina) 2,410,000 2,322,035 Argentina (Republic of) sr. unsec. unsub. notes Ser. LOC, 8.28s, 2033 (Argentina) 1,521,211 1,270,211 Argentina (Republic of) sr. unsec. unsub. notes Ser. NY, 8.28s, 2033 (Argentina) 1,675,435 1,398,989 Brazil (Federal Republic of) sr. unsec. unsub. bonds 4 7/8s, 2021 (Brazil) 490,000 534,899 Brazil (Federal Republic of) unsec. notes 10s, 2021 (Brazil) BRL 3,896 1,611,373 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 11 3/4s, 2015 (Argentina) $300,000 292,500 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 10 7/8s, 2021 (Argentina) 100,000 97,250 Croatia (Republic of) 144A sr. unsec. bonds 6s, 2024 (Croatia) 200,000 214,250 Croatia (Republic of) 144A sr. unsec. notes 6 1/4s, 2017 (Croatia) 200,000 216,750 Financing of Infrastructural Projects State Enterprise 144A govt. guaranty sr. unsec. notes 8 3/8s, 2017 (Ukraine) 150,000 141,750 Indonesia (Republic of) 144A notes 5 1/4s, 2042 (Indonesia) 430,000 408,500 Indonesia (Republic of) 144A sr. unsec. notes 3 3/8s, 2023 (Indonesia) 285,000 265,198 Poland (Republic of) sr. unsec. bonds 5s, 2022 (Poland) 880,000 978,120 Russia (Federation of) 144A sr. unsec. unsub. bonds 7 1/2s, 2030 (Russia) 82,200 95,352 South Africa (Republic of) sr. unsec. unsub. notes 4.665s, 2024 (South Africa) 735,000 748,710 Total foreign government and agency bonds and notes (cost $11,117,221) SENIOR LOANS (0.2%) (a) (c) Principal amount Value Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B2, 4 1/4s, 2017 $35,778 $35,979 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.528s, 2018 1,174,912 1,095,472 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B7, 9 3/4s, 2017 95,000 93,682 Caesars Growth Properties Holdings, LLC bank term loan FRN 6 1/4s, 2021 345,000 344,446 CCM Merger, Inc. bank term loan FRN Ser. B, 5s, 2017 314,894 314,500 Emergency Medical Services Corp. bank term loan FRN Ser. B, 4s, 2018 179,460 179,572 First Data Corp. bank term loan FRN 4.154s, 2021 59,603 59,688 First Data Corp. bank term loan FRN 4.154s, 2018 560,071 560,667 Neiman Marcus Group, Ltd., Inc. bank term loan FRN 4 1/4s, 2020 394,013 393,137 Pharmaceutical Product Development, Inc. bank term loan FRN Ser. B, 4s, 2018 170,651 171,007 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.651s, 2017 619,610 511,178 Travelport, LLC bank term loan FRN 8 3/8s, 2016 (PIK) 50,490 50,957 Total senior loans (cost $3,842,206) WARRANTS (0.1%) (a) (NON) Expiration date Strike Price Warrants Value Charter Communications, Inc. Class A 11/30/14 $46.86 62 $7,006 Guaranty Trust Bank PLC 144A (Nigeria) 9/20/16 0.00 683,224 121,427 Kuwait Foods (Americana) 144A (Kuwait) 2/24/16 0.00 14,169 139,814 National Bank of Kuwait SAK 144A (Kuwait) 12/10/15 0.00 96,457 328,679 Saudi Basic Industries Corp. 144A (Saudi Arabia) 3/2/17 0.00 9,629 294,531 Saudi Industrial Investment Group 144A (Saudi Arabia) 10/28/15 0.00 44,219 425,271 Tower Semiconductor, Ltd. 144A (Israel) (F) 6/30/15 1.70 49,174 — Zenith Bank PLC 144A (Nigeria) 9/20/16 0.00 1,335,150 205,326 Total warrants (cost $1,447,952) INVESTMENT COMPANIES (0.1%) (a) Shares Value Hercules Technology Growth Capital, Inc. (S) 18,301 $295,744 iShares MSCI Taiwan ETF (Taiwan) (S) 28,183 445,291 Market Vectors Vietnam ETF (Vietnam) 29,948 622,918 Total investment companies (cost $1,273,442) PREFERRED STOCKS (0.1%) (a) Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 521 $522,319 Citigroup, Inc. Ser. K, $1.719 pfd. 15,600 423,384 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 6,720 183,456 M/I Homes, Inc. Ser. A, $2.438 pfd. 4,607 118,082 Total preferred stocks (cost $1,060,572) CONVERTIBLE PREFERRED STOCKS (0.0%) (a) Shares Value EPR Properties Ser. C, $1.44 cv. pfd. (R) 7,578 $174,176 United Technologies Corp. $3.75 cv. pfd. 2,600 169,494 Total convertible preferred stocks (cost $268,507) CONVERTIBLE BONDS AND NOTES (0.0%) (a) Principal amount Value iStar Financial, Inc. cv. sr. unsec. unsub. notes 3s, 2016 (R) $87,000 $123,268 Jazz Technologies, Inc. 144A cv. unsec. notes 8s, 2018 144,000 156,960 Total convertible bonds and notes (cost $219,178) MUNICIPAL BONDS AND NOTES (0.0%) (a) Principal amount Value IL State G.O. Bonds, 4.421s, 1/1/15 $50,000 $50,970 Total municipal bonds and notes (cost $50,000) SHORT-TERM INVESTMENTS (22.5%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.18% (d) Shares 3,808,554 $3,808,554 Putnam Money Market Liquidity Fund 0.07% (AFF) Shares 87,323,331 87,323,331 Putnam Short Term Investment Fund 0.07% (AFF) Shares 295,323,533 295,323,533 SSgA Prime Money Market Fund 0.01% (P) Shares 30,000 30,000 U.S. Treasury Bills with effective yields ranging from 0.07% to 0.10%, August 21, 2014 (SEG) (SEGSF)(SEGCCS) $15,483,000 15,481,004 U.S. Treasury Bills with effective yields ranging from 0.09% to 0.12%, February 5, 2015 (SEG) (SEGSF)(SEGCCS) 19,373,000 19,366,817 U.S. Treasury Bills with an effective yield of 0.08%, January 8, 2015 (SEG) 719,000 718,838 U.S. Treasury Bills with effective yields ranging from 0.09% to 0.12%, October 16, 2014 (SEG) (SEGSF)(SEGCCS) 2,822,000 2,821,643 Total short-term investments (cost $424,865,500) TOTAL INVESTMENTS Total investments (cost $1,753,345,430) (b) FORWARD CURRENCY CONTRACTS at 6/30/14 (aggregate face value $312,380,221) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 7/17/14 $288,139 $280,679 $7,460 Australian Dollar Sell 7/17/14 288,139 283,249 (4,890) Canadian Dollar Sell 7/17/14 2,792,105 2,658,812 (133,293) Chilean Peso Buy 7/17/14 18,500 18,426 74 Chilean Peso Sell 7/17/14 18,500 18,629 129 Colombian Peso Buy 7/17/14 1,952,691 1,857,279 95,412 Colombian Peso Sell 7/17/14 1,952,691 1,885,682 (67,009) Singapore Dollar Sell 8/20/14 537,018 533,051 (3,967) Barclays Bank PLC Australian Dollar Buy 7/17/14 32,779 20,920 11,859 British Pound Sell 9/17/14 9,071,905 8,883,809 (188,096) Canadian Dollar Sell 7/17/14 1,883,762 1,853,790 (29,972) Euro Sell 9/17/14 19,744,020 19,607,487 (136,533) Hong Kong Dollar Sell 8/20/14 1,856,404 1,857,039 635 Japanese Yen Sell 8/20/14 1,462,860 1,442,098 (20,762) Mexican Peso Buy 7/17/14 891,698 852,990 38,708 New Zealand Dollar Buy 7/17/14 1,730,616 1,726,069 4,547 Norwegian Krone Buy 9/17/14 808,878 826,659 (17,781) Singapore Dollar Sell 8/20/14 1,657,010 1,645,888 (11,122) South African Rand Sell 7/17/14 1,092,970 1,058,045 (34,925) South Korean Won Buy 8/20/14 4,072,812 4,002,687 70,125 Swedish Krona Sell 9/17/14 1,670,519 1,667,746 (2,773) Swiss Franc Sell 9/17/14 3,352,666 3,308,815 (43,851) Citibank, N.A. Australian Dollar Sell 7/17/14 9,702 46,521 36,819 Brazilian Real Buy 7/2/14 3,695,723 3,615,953 79,770 Brazilian Real Sell 7/2/14 3,695,723 3,688,211 (7,512) Brazilian Real Buy 10/2/14 3,600,794 3,594,849 5,945 Chilean Peso Sell 7/17/14 1,004,335 999,389 (4,946) Danish Krone Sell 9/17/14 1,890,120 1,874,777 (15,343) Euro Sell 9/17/14 1,840,733 1,830,435 (10,298) Japanese Yen Sell 8/20/14 1,836,943 1,811,060 (25,883) Mexican Peso Buy 7/17/14 1,287,474 1,276,788 10,686 New Zealand Dollar Sell 7/17/14 77,031 126,435 49,404 Norwegian Krone Buy 9/17/14 5,594,812 5,671,406 (76,594) Thai Baht Buy 8/20/14 1,122,123 1,124,906 (2,783) Thai Baht Sell 8/20/14 1,122,123 1,120,188 (1,935) Credit Suisse International Australian Dollar Sell 7/17/14 1,835,366 1,818,161 (17,205) British Pound Sell 9/17/14 7,250,067 7,098,701 (151,366) Canadian Dollar Sell 7/17/14 1,668,012 1,591,381 (76,631) Euro Sell 9/17/14 2,982,785 2,965,799 (16,986) Indian Rupee Buy 8/20/14 2,846,936 2,867,244 (20,308) Japanese Yen Sell 8/20/14 11,321,301 11,186,009 (135,292) New Zealand Dollar Buy 7/17/14 2,215,184 2,213,214 1,970 Norwegian Krone Buy 9/17/14 4,657,613 4,740,443 (82,830) Singapore Dollar Sell 8/20/14 1,286,085 1,277,298 (8,787) South Korean Won Buy 8/20/14 1,110,719 1,091,565 19,154 Swedish Krona Sell 9/17/14 1,753,383 1,734,253 (19,130) Swiss Franc Sell 9/17/14 4,983,187 4,917,867 (65,320) Deutsche Bank AG Australian Dollar Sell 7/17/14 1,595,737 1,583,967 (11,770) Canadian Dollar Buy 7/17/14 1,865,963 1,813,893 52,070 Canadian Dollar Sell 7/17/14 1,865,963 1,801,519 (64,444) Czech Koruna Buy 9/17/14 1,141,686 1,136,153 5,533 Czech Koruna Sell 9/17/14 1,141,686 1,131,385 (10,301) Euro Sell 9/17/14 10,599,387 10,543,269 (56,118) Japanese Yen Sell 8/20/14 227,688 224,421 (3,267) New Zealand Dollar Buy 7/17/14 3,717,942 3,627,619 90,323 Norwegian Krone Buy 9/17/14 1,808,417 1,846,356 (37,939) Norwegian Krone Sell 9/17/14 1,808,417 1,845,360 36,943 Polish Zloty Buy 9/17/14 1,106,368 1,100,922 5,446 Swedish Krona Sell 9/17/14 1,875,072 1,861,511 (13,561) Goldman Sachs International Australian Dollar Sell 7/17/14 5,934 11,163 5,229 Canadian Dollar Buy 7/17/14 1,878,891 1,815,417 63,474 Canadian Dollar Sell 7/17/14 1,878,891 1,813,318 (65,573) Japanese Yen Sell 8/20/14 9,353,577 9,220,377 (133,200) Swedish Krona Sell 9/17/14 1,853,312 1,867,144 13,832 HSBC Bank USA, National Association Australian Dollar Sell 7/17/14 1,406,408 1,376,538 (29,870) British Pound Sell 9/17/14 10,604 10,382 (222) Canadian Dollar Sell 7/17/14 32,414 17,269 (15,145) Indonesian Rupiah Buy 8/20/14 2,160,911 2,213,796 (52,885) Indonesian Rupiah Sell 8/20/14 2,160,911 2,186,999 26,088 Japanese Yen Sell 8/20/14 5,743,594 5,661,858 (81,736) Swedish Krona Sell 9/17/14 3,772,246 3,765,313 (6,933) JPMorgan Chase Bank N.A. Australian Dollar Sell 7/17/14 1,800,420 1,762,342 (38,078) Brazilian Real Buy 7/2/14 2,339,398 2,277,541 61,857 Brazilian Real Sell 7/2/14 2,339,398 2,335,171 (4,227) Brazilian Real Buy 10/2/14 434,704 421,123 13,581 British Pound Buy 9/17/14 1,779,251 1,754,388 24,863 Canadian Dollar Sell 7/17/14 24,826 1,040 (23,786) Euro Sell 9/17/14 11,351,761 11,284,124 (67,637) Hungarian Forint Sell 9/17/14 1,068,532 1,080,531 11,999 Indian Rupee Buy 8/20/14 2,912,261 2,927,557 (15,296) Japanese Yen Buy 8/20/14 147,770 158,760 (10,990) Mexican Peso Buy 7/17/14 706,129 695,253 10,876 New Taiwan Dollar Sell 8/20/14 2,204,652 2,190,915 (13,737) New Zealand Dollar Buy 7/17/14 2,803,802 2,732,927 70,875 Norwegian Krone Buy 9/17/14 2,122,474 2,181,959 (59,485) Singapore Dollar Sell 8/20/14 91,188 90,564 (624) Swedish Krona Sell 9/17/14 5,245,167 5,236,012 (9,155) Thai Baht Buy 8/20/14 13,939 13,962 (23) Thai Baht Sell 8/20/14 13,939 13,951 12 State Street Bank and Trust Co. Australian Dollar Sell 7/17/14 3,887,661 3,761,293 (126,368) Brazilian Real Buy 7/2/14 5,456,076 5,371,164 84,912 Brazilian Real Sell 7/2/14 5,456,076 5,457,805 1,729 Brazilian Real Buy 10/2/14 3,471,326 3,463,063 8,263 British Pound Buy 9/17/14 1,814,825 1,773,962 40,863 Canadian Dollar Sell 7/17/14 27,917 11,745 (16,172) Chilean Peso Buy 7/17/14 1,794,408 1,806,092 (11,684) Chilean Peso Sell 7/17/14 1,846,595 1,789,046 (57,549) Euro Sell 9/17/14 2,354,369 2,340,073 (14,296) Japanese Yen Sell 8/20/14 1,777,777 1,762,327 (15,450) Mexican Peso Buy 7/17/14 1,843,855 1,821,198 22,657 Mexican Peso Sell 7/17/14 1,843,855 1,848,016 4,161 New Taiwan Dollar Sell 8/20/14 1,098,141 1,093,487 (4,654) New Zealand Dollar Buy 7/17/14 1,833,528 1,775,340 58,188 Norwegian Krone Buy 9/17/14 6,085,958 6,165,478 (79,520) Singapore Dollar Sell 8/20/14 1,503,106 1,492,934 (10,172) Swedish Krona Sell 9/17/14 1,532,097 1,511,277 (20,820) UBS AG Australian Dollar Sell 7/17/14 3,194,300 3,108,978 (85,322) British Pound Sell 9/17/14 9,373,264 9,172,885 (200,379) Canadian Dollar Sell 7/17/14 3,899,804 3,763,269 (136,535) Euro Sell 9/17/14 11,448,872 11,387,182 (61,690) Japanese Yen Sell 8/20/14 1,720,193 1,707,829 (12,364) Singapore Dollar Sell 8/20/14 50,767 50,633 (134) WestPac Banking Corp. Australian Dollar Buy 7/17/14 1,928,806 1,878,314 50,492 Australian Dollar Sell 7/17/14 1,928,806 1,901,444 (27,362) British Pound Buy 9/17/14 1,871,095 1,859,386 11,709 Canadian Dollar Buy 7/17/14 1,860,998 1,806,845 54,153 Canadian Dollar Sell 7/17/14 1,860,998 1,797,089 (63,909) Japanese Yen Sell 8/20/14 7,674,400 7,576,443 (97,957) New Zealand Dollar Buy 7/17/14 915,015 918,853 (3,838) Total FUTURES CONTRACTS OUTSTANDING at 6/30/14 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro STOXX 50 Index (Short) 420 $18,587,430 Sep-14 $188,347 FTSE 100 Index (Short) 161 18,491,179 Sep-14 233,034 MSCI EAFE Index Mini (Long) 283 27,859,935 Sep-14 142,349 Russell 2000 Index Mini (Long) 605 72,013,150 Sep-14 2,107,215 Russell 2000 Index Mini (Short) 46 5,475,380 Sep-14 (160,402) S&P 500 Index (Long) 10 4,881,000 Sep-14 (2,213) S&P 500 Index E-Mini (Long) 2,802 273,531,240 Sep-14 4,085,316 S&P 500 Index E-Mini (Short) 433 42,269,460 Sep-14 (633,046) S&P Mid Cap 400 Index E-Mini (Long) 437 62,460,410 Sep-14 1,468,017 S&P Mid Cap 400 Index E-Mini (Short) 201 28,728,930 Sep-14 (681,792) SPI 200 Index (Long) 288 36,349,578 Sep-14 25,935 U.S. Treasury Bond 30 yr (Long) 60 8,231,250 Sep-14 50,058 U.S. Treasury Bond 30 yr (Short) 45 6,173,438 Sep-14 (56,070) U.S. Treasury Bond Ultra 30 yr (Long) 30 4,498,125 Sep-14 33,716 U.S. Treasury Bond Ultra 30 yr (Short) 1 149,938 Sep-14 (924) U.S. Treasury Note 2 yr (Long) 96 21,081,000 Sep-14 (9,682) U.S. Treasury Note 2 yr (Short) 162 35,574,188 Sep-14 19,942 U.S. Treasury Note 5 yr (Long) 233 27,834,399 Sep-14 (13,825) U.S. Treasury Note 5 yr (Short) 399 47,664,914 Sep-14 47,921 U.S. Treasury Note 10 yr (Long) 91 11,390,641 Sep-14 19,843 U.S. Treasury Note 10 yr (Short) 29 3,629,984 Sep-14 (1,414) Total WRITTEN SWAP OPTIONS OUTSTANDING at 6/30/14 (premiums $553,651) (Unaudited) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value JPMorgan Chase Bank N.A. (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/$6.00 $3,109,000 $558,069 Total CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/14 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $77,490,000 (E) $265,865 9/17/16 3 month USD-LIBOR-BBA 1.00% $(39,613) 49,659,000 (E) 471,433 9/17/19 3 month USD-LIBOR-BBA 2.25% (171,210) 29,415,000 (E) 899,426 9/17/24 3 month USD-LIBOR-BBA 3.25% (170,787) 4,141,000 (E) (83,626) 9/17/44 3 month USD-LIBOR-BBA 4.00% 2,923 Total $1,553,098 (E) Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/14 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC $82,219 $— 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools $(46) 4,117,695 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (2,325) 3,981 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (3) 28,816 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 272 67,550 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 616 535,740 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 4,993 1,317,859 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 12,420 658,254 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 6,204 113,508 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,034 368,592 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 3,359 267,114 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,434 456,700 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (2,667) 76,583 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic MBX Index 6.00% 30 year Fannie Mae pools (439) 69,796 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (545) 34,851 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (272) 34,851 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (272) 70,077 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (548) 181,863 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (1,421) 70,077 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (548) 63,034 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 594 50,179 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (293) 139,779 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (1,092) 417,825 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools (1,486) Citibank, N.A. 730,743 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 6,887 baskets 642 — 12/19/14 (3 month USD-LIBOR-BBA plus 0.15%) A basket (CGPUTQL2) of common stocks 30,202 units 14,034 — 12/19/14 3 month USD-LIBOR-BBA minus 0.10% Russell 1000 Total Return Index (98,176) Credit Suisse International $2,782,317 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Ginnie Mae II pools 22,015 1,141,779 2,320 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 4,472 Goldman Sachs International 160,815 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (172) 26,385 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (17) 203,563 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (115) 203,563 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (115) 2,074,345 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (1,171) 1,030,595 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (2,191) 39,162 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (229) 47,031 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (275) 887,755 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (5,184) 259,266 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 37 JPMorgan Chase Bank N.A. 259,266 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (37) Total $2,320 OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 6/30/14 (Unaudited) Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB- Index BBB-/P $5,073 $89,000 5/11/63 300 bp $6,755 CMBX NA BBB- Index BBB-/P 5,309 86,000 5/11/63 300 bp 6,935 CMBX NA BBB- Index BBB-/P 2,591 43,000 5/11/63 300 bp 3,404 CMBX NA BBB- Index BBB-/P 1,367 20,000 5/11/63 300 bp 1,745 Barclays Bank PLC CMBX NA BBB- Index BBB-/P 8,980 81,000 5/11/63 300 bp 10,511 Credit Suisse International CMBX NA BBB- Index BBB-/P 6,320 154,000 5/11/63 300 bp 9,230 CMBX NA BBB- Index BBB-/P 9,656 126,000 5/11/63 300 bp 12,038 CMBX NA BBB- Index BBB-/P 6,338 87,000 5/11/63 300 bp 7,982 CMBX NA BBB- Index BBB-/P 6,224 78,000 5/11/63 300 bp 7,698 CMBX NA BBB- Index BBB-/P 2,373 78,000 5/11/63 300 bp 3,848 CMBX NA BBB- Index BBB-/P 1,198 78,000 5/11/63 300 bp 2,673 CMBX NA BBB- Index BBB-/P 1,374 78,000 5/11/63 300 bp 2,848 CMBX NA BBB- Index BBB-/P 5,962 77,000 5/11/63 300 bp 7,417 CMBX NA BBB- Index BBB-/P 5,065 77,000 5/11/63 300 bp 6,521 CMBX NA BBB- Index BBB-/P 8,474 75,000 5/11/63 300 bp 9,892 CMBX NA BBB- Index BBB-/P 813 70,000 5/11/63 300 bp 2,136 CMBX NA BBB- Index BBB-/P 4,776 60,000 5/11/63 300 bp 5,910 CMBX NA BBB- Index BBB-/P 132 17,000 5/11/63 300 bp 453 CMBX NA BB Index — (269) 35,000 5/11/63 (500 bp) (1,134) CMBX NA BB Index — (335) 35,000 5/11/63 (500 bp) (1,201) CMBX NA BB Index — (328) 36,000 5/11/63 (500 bp) (1,219) CMBX NA BB Index — 960 48,000 5/11/63 (500 bp) (227) CMBX NA BB Index — (1,380) 79,000 5/11/63 (500 bp) (3,334) CMBX NA BB Index — 910 88,000 5/11/63 (500 bp) (1,267) CMBX NA BB Index — 1,500 97,000 5/11/63 (500 bp) (899) CMBX NA BB Index — 2,667 101,000 5/11/63 (500 bp) 169 CMBX NA BB Index — (559) 107,000 5/11/63 (500 bp) (3,205) CMBX NA BB Index — (1,513) 78,000 5/11/63 (500 bp) (3,442) CMBX NA BBB- Index BBB-/P 13,000 122,000 5/11/63 300 bp 15,306 CMBX NA BBB- Index BBB-/P 4,579 106,000 5/11/63 300 bp 6,583 CMBX NA BBB- Index BBB-/P 2,427 102,000 5/11/63 300 bp 4,355 CMBX NA BBB- Index BBB-/P (1,788) 99,000 5/11/63 300 bp 83 CMBX NA BBB- Index BBB-/P 69 99,000 5/11/63 300 bp 1,940 CMBX NA BBB- Index BBB-/P 343 99,000 5/11/63 300 bp 2,214 CMBX NA BBB- Index BBB-/P 4,020 84,000 5/11/63 300 bp 5,608 CMBX NA BBB- Index BBB-/P 7,753 80,000 5/11/63 300 bp 9,265 CMBX NA BBB- Index — (4,083) 87,000 1/17/47 (300 bp) (4,205) CMBX NA BBB- Index — (4,972) 88,000 1/17/47 (300 bp) (5,095) Goldman Sachs International CMBX NA BB Index — (336) 35,000 5/11/63 (500 bp) (1,202) CMBX NA BB Index — 1,085 48,000 5/11/63 (500 bp) (102) CMBX NA BBB- Index BBB-/P (1,651) 99,000 5/11/63 300 bp 216 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at June 30, 2014. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” CENTRALLY CLEARED CREDIT DEFAULT CONTRACTS OUTSTANDING at 6/30/14 (Unaudited) Upfront Payments premium Termi- received Unrealized received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) NA IG Series 22 Index BBB+/P $(70,853) $4,940,000 6/20/19 100 bp $28,157 NA IG Series 22 Index BBB+/P (69,992) 4,880,000 6/20/19 100 bp 27,815 NA IG Series 22 Index BBB+/P (251,697) 13,600,000 6/20/19 100 bp 20,882 NA IG Series 22 Index BBB+/P (48,123) 3,400,000 6/20/19 100 bp 20,022 NA HY Series 22 Index B+/P (2,139,303) 29,818,800 6/20/19 500 bp 488,502 NA HY Series 22 Index B+/P (2,203,440) 25,319,250 6/20/19 500 bp 27,839 NA HY Series 22 Index B+/P (3,031,564) 42,479,910 6/20/19 500 bp 712,011 NA IG Series 22 Index BBB+/P (22,297) 1,350,000 6/20/19 100 bp 4,761 NA HY Series 22 Index B+/P (446,992) 6,143,940 6/20/19 500 bp 94,447 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at June 30, 2014. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” Key to holding's currency abbreviations BRL Brazilian Real CAD Canadian Dollar EUR Euro Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank BKNT Bank Note bp Basis Points ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GMTN Global Medium Term Notes G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only JSC Joint Stock Company MTN Medium Term Notes NVDR Non-voting Depository Receipts OAO Open Joint Stock Company OJSC Open Joint Stock Company PJSC Public Joint Stock Company PO Principal Only TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from October 1, 2013 through June 30, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $1,884,610,490. (b) The aggregate identified cost on a tax basis is $1,757,461,441, resulting in gross unrealized appreciation and depreciation of $230,095,738 and $18,991,118, respectively, or net unrealized appreciation of $211,104,620. (NON) Non-income-producing security. (RES) Security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $309,402, or less than 0.1% of net assets. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Money Market Liquidity Fund * $192,561,737 $2,108,379 $107,346,785 $69,485 $87,323,331 Putnam Short Term Investment Fund * 194,542,261 337,404,705 236,623,433 121,773 295,323,533 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (SEGCCS) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $3,808,554, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $3,667,766. (F) Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. (UR) At the reporting period end, 1,800 shares owned by the fund were not formally entered on the company’s shareholder register, due to local restrictions on foreign ownership. While the fund has full title to these unregistered shares, these shares do not carry voting rights and, until 2014, are not eligible for receipt of dividends. At the close of the reporting period, the fund maintained liquid assets totaling $269,000,683 to cover certain derivatives contracts, delayed delivery securities and the settlement of certain securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, to enhance the return on a security owned, to enhance the return on securities owned and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap options contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Futures contracts: The fund used futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Interest rate swap contracts: The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. For the fund's average notional amount on interest rate swap contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific markets or countries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Credit default contracts: The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. For the fund's average notional amount on credit default contracts, see the appropriate table at the end of these footnotes. TBA commitments: The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage backed and other asset backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and with respect to those amounts which can be sold or repledged, are presented in the fund's portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $2,604,885 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $1,430,488 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $63,085,671 $— $50,830 Capital goods 88,683,326 — — Communication services 45,317,682 — — Conglomerates 15,876,845 — — Consumer cyclicals 138,736,142 — — Consumer staples 91,002,543 — 123,535 Energy 95,806,203 — 2,494 Financials 242,177,141 — 190,512 Health care 146,653,879 — — Technology 170,169,795 — — Transportation 23,541,242 — — Utilities and power 45,421,549 — — Total common stocks — Convertible bonds and notes — 280,228 — Convertible preferred stocks 169,494 174,176 — Corporate bonds and notes — 219,883,649 5 Foreign government and agency bonds and notes — 11,227,127 — Investment companies 1,363,953 — — Mortgage-backed securities — 52,568,262 — Municipal bonds and notes — 50,970 — Preferred stocks 606,840 640,401 — Senior loans — 3,810,285 — U.S. government and agency mortgage obligations — 84,555,508 — Warrants — 1,522,054 — Short-term investments 382,676,864 42,196,856 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(2,043,475) $— Futures contracts 6,862,325 — — Written swap options outstanding — (558,069) — Interest rate swap contracts — (1,931,785) — Total return swap contracts — (26,420) — Credit default contracts — 9,731,776 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Credit contracts $9,751,486 $19,710 Foreign exchange contracts 1,262,825 3,306,300 Equity contracts 9,802,469 1,575,629 Interest rate contracts 321,046 2,679,781 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Written swap option contracts (contract amount)$1,900,000 Futures contracts (number of contracts)7,000 Forward currency contracts (contract amount)$562,100,000 Centrally cleared interest rate swap contracts (notional)$147,200,000 OTC total return swap contracts (notional)$185,300,000 OTC credit default swap contracts (notional)$11,000,000 Centrally cleared credit defult rate swap contracts (notional)$102,300,000 Warrants (number of warrants)3,300,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. Merrill Lynch, Pierce, Fenner & Smith, Inc. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Centrally cleared interest rate swap contracts§ $— $— $4,617 $— $— $— $— $— $— $— $— $— $— $4,617 OTC Total return swap contracts*# — 31,926 — 37,089 24,167 — 37 — 93,219 OTC Credit default contracts*# 4,499 1,531 — — 34,892 — 1,867 — 42,789 Centrally cleared credit default contracts§ — Futures contracts§ — 768,096 — — — 768,096 Forward currency contracts# 103,075 125,874 — 182,624 21,124 190,315 82,535 26,088 194,063 — 220,773 — 116,354 1,262,825 Total Assets $107,574 $159,331 $4,617 $219,713 $80,183 $190,315 $84,439 $26,088 $194,063 $768,096 $220,773 $— $116,354 $2,171,546 Liabilities: Centrally cleared interest rate swap contracts§ — — 80,317 — 80,317 OTC Total return swap contracts*# — 11,957 — 98,176 — — 9,469 — 37 — 119,639 OTC Credit default contracts*# — 17,657 — 2,053 — 19,710 Centrally cleared credit default contracts§ — — 156,584 — 156,584 Futures contracts§ — 510,312 — — — 510,312 Forward currency contracts# 209,159 485,815 — 145,294 593,855 197,400 198,773 186,791 243,038 — 356,685 496,424 193,066 3,306,300 Written swap options# — 558,069 — 558,069 Total Liabilities $209,159 $497,772 $236,901 $243,470 $611,512 $197,400 $210,295 $186,791 $801,144 $510,312 $356,685 $496,424 $193,066 $4,750,931 Total Financial and Derivative Net Assets $(101,585) $(338,441) $(232,284) $(23,757) $(531,329) $(7,085) $(125,856) $(160,703) $(607,081) $257,784 $(135,912) $(496,424) $(76,712) $(2,579,385) Total collateral received (pledged)##† $— $(130,982) $— $— $(349,860) $30,000 $(49,980) $(139,944) $(459,816) $— $— $(299,906) $— Net amount $(101,585) $(207,459) $(232,284) $(23,757) $(181,469) $(37,085) $(75,876) $(20,759) $(147,265) $257,784 $(135,912) $(196,518) $(76,712) * Excludes premiums, if any. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day's variation margin only, which is not collateralized. Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Asset Allocation Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: August 27, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: August 27, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: August 27, 2014
